              Case 20-12602-BLS              Doc 70-2       Filed 10/26/20        Page 1 of 160




                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE

                                                                         )
In re:                                                                   )   Chapter 11
                                                                         )
RED REEF ALTERNATIVE INVESTMENTS, LLC and                                )   Case No. 20-12602 (BLS)
EMERGENT CAPITAL, INC.,1                                                 )
                                                                         )   Jointly Administered
                                   Debtors.                              )
                                                                         )
In re:                                                                   )   Chapter 11
                                                                         )
IMPERIAL PREMIUM FINANCE, LLC,2                                          )   Case No. 20-12694 (BLS)
                                                                         )
                                   Debtor.                               )
                                                                         )

            DECLARATION OF MIRIAM MARTINEZ, CHIEF FINANCIAL
           OFFICER, IN SUPPORT OF MOTION OF DEBTORS EMERGENT
         CAPITAL, INC. AND IMPERIAL PREMIUM FINANCE, LLC PURSUANT
          TO 11 U.S.C. §§ 502(c) AND 105(a) TO ESTIMATE POHL LITIGATION
                       CLAIMS FOR DISTRIBUTION PURPOSES

                   I, Miriam Martinez, hereby declare that the following is true and correct to the

best of my knowledge, information, and belief:

                   1.     I am the Chief Financial Officer of Emergent Capital, Inc., one of the

above-captioned debtors and debtors in possession (“Emergent”). In my capacity as an officer of

Emergent, I oversee many aspects of Emergent’s business. I joined Emergent in 2010 and

currently manage Emergent and its direct and indirect subsidiaries, including Debtor Imperial

Premium Finance, Inc. (“Imperial Premium” and together with Emergent, the “Debtors”).



1
   The last four digits of each Debtor’s taxpayer identification number are: Red Reef Alternative Investments, LLC
(0302) and Emergent Capital, Inc. (3473). The location of the Debtors’ service address for purposes of these cases
is 1200 North Federal Highway, Suite 200, Boca Raton, FL 33432.
2
   The last four digits of the Debtor’s taxpayer identification number are: Imperial Premium Finance, LLC (4007).
The location of the Debtors’ service address for purposes of these cases is 1200 North Federal Highway, Suite 200,
Boca Raton, FL 33432.


DOCS_SF:104419.3
                Case 20-12602-BLS              Doc 70-2        Filed 10/26/20        Page 2 of 160



                   2.       I submit this declaration (the “Declaration”) in support of the Motion of

Debtors Emergent Capital, Inc. and Imperial Premium Finance, LLC Pursuant to 11 U.S.C. §§

502(c) and 105(a) to Estimate Pohl Litigation Claims for Distribution Purposes (the “Motion”),3

filed concurrently herewith. Except as otherwise indicated, all statements in this Declaration are

based upon my personal knowledge, my review of the Debtors’ books and records, relevant

documents, and other information prepared or collected by the Debtors’ representatives, or my

opinion based on my experience with the Debtors’ operations and financial condition. In making

my statements based on my review of the Debtors’ books and records, relevant documents, and

other information prepared or collected by the Debtors’ representatives, I have relied upon these

representatives accurately recording, preparing, or collecting such documentation and other

information. I am authorized to submit this Declaration on behalf of the Debtors.

                   3.       By the Motion, the Debtors seek to estimate the allowed amount of the

Pohl Litigation Claims at $0 for purposes of distributions in these cases.

                   4.       Emergent is a holding company with ownership interests in certain

subsidiaries. As such, Emergent does not have any employees or vendor relationships, and

Emergent is not directly involved in the purchase or sale of insurance policies or any premium

financing transactions. Hence, Emergent did not commit the alleged wrongs that are the subject

of the Pohl Litigation.

                   5.       Emergent has filed the Plan that proposes to satisfy allowed general

unsecured claims in full. In order to implement the Plan, Emergent needs to know how much, if

anything, to reserve and pay on account of the Pohl Litigation Claims. Further, Emergent’s other

3
    Capitalized terms used but not defined herein shall have the meanings set forth in the Motion.

                                                           2
DOCS_SF:104419.3
              Case 20-12602-BLS       Doc 70-2       Filed 10/26/20   Page 3 of 160



stakeholders, consisting mainly of noteholders and equity holders, are entitled to appropriate

disclosure as to the allowed amount, if any, of the Pohl Litigation Claims.

                   6.   Imperial Premium previously was involved in the business of insurance

premium financing. However, Imperial Premium currently has no operations or assets.

                   7.   On January 14, 2019, the Pohl Litigation Claimants commenced the Pohl

Litigation against the Insurer, Wilmington Trust, National Association, as securities intermediary

for the Policy (the “Securities Intermediary”), certain individuals who are alleged wrongdoers,

and an entity called Imperial and Trading, LLC (which entity does not exist in Emergent’s

organizational structure). In March 2019, the Pohl Litigation Claimants amended their complaint

to add Emergent as a defendant. In June 2020, the Pohl Litigation Claimants further amended

their complaint to add Imperial Premium as a defendant. A true and correct copy of the Second

Amended Complaint is attached hereto as Exhibit A. Some relevant background to the lawsuit

is set forth below.

                   8.   On March 12, 2008, the Pohl Trust (through its two trustees, Mr. Mahoney

and Bank of Utah) executed a Loan Application and Agreement (the “Loan Agreement”) with

Imperial Premium, for the purpose of financing premium payments due under the Policy. Under

the Loan Agreement, Imperial Premium agreed to loan the Pohl Trust a total of $442,739.33 (the

“Loan”). Mrs. Pohl and Harvey Pohl warranted that they had read and understood the terms of

the Loan Agreement. A true and correct copy of the Loan Agreement is attached hereto as

Exhibit B.

                   9.   Together with the Loan Agreement, the Pohl Trust executed a Promissory

Note in favor of Imperial Premium in the amount of $442,739.33, and pledged the Policy as

                                                 3
DOCS_SF:104419.3
              Case 20-12602-BLS         Doc 70-2       Filed 10/26/20   Page 4 of 160



collateral for the Loan. A true and correct copy of the Promissory Note is attached hereto as

Exhibit C.

                   10.   Mrs. Pohl also personally guaranteed repayment of the Loan by executing

a Guaranty. A true and correct copy of the Guaranty is attached hereto as Exhibit D.

                   11.   Allan Pohl and Kimberly Sheris granted Imperial Premium a first-priority

security interest in the Pohl Trust and its assets, including the Policy, pursuant to a Security

Agreement. A true and correct copy of the Security Agreement is attached hereto as Exhibit E.

                   12.   On March 14, 2008, Imperial Premium funded the Loan in the initial

amount of $252,506, which was wired to the Pohl Trust. Imperial Premium subsequently funded

the Loan by an additional $190,333.33, which was wired to the Pohl Trust on January 20, 2009.

                   13.   The Loan Agreement had a maturity date on or about March 7, 2010. On

or about March 19, 2010, the Pohl Litigation Claimants elected to tender ownership of the Policy

to Imperial Premium in exchange for a discharge of their obligations under the Loan Agreement

and the other agreements. To accomplish this, each of the Pohl Litigation Claimants entered into

the Release Agreement with Imperial Premium. A true and correct copy of the Release

Agreement is attached hereto as Exhibit F.

                   14.   Since the time that the Pohl Litigation Claimants executed the Release

Agreement, premium payments under the Policy have totaled approximately $1.6 million. The

premiums under the Policy are currently approximately $30,000 per month and will continue to

increase in subsequent years. After the Securities Intermediary took ownership of the Policy in

2013, the premiums under the Policy were paid by the Securities Intermediary, which payments

were funded by White Eagle Asset Portfolio, LP (“White Eagle”). Emergent retains an indirect

                                                   4
DOCS_SF:104419.3
              Case 20-12602-BLS         Doc 70-2       Filed 10/26/20    Page 5 of 160



27.5% interest in the Policy through its interests in White Eagle. In sum, the total amount of

premiums paid toward the Policy since its issuance is in excess of $1.9 million, none of which

was paid by the Pohl Litigation Claimants. Similarly, the Pohl Litigation Claimants have failed

to pay anything to Imperial Premium.

                   15.   For these reasons and those set forth in the Motion, I believe that the Pohl

Litigation Claims should be estimated at $0 and the Debtors should not be required to reserve or

pay any amounts on account of the Pohl Litigation Claims.




                               [remainder of page intentionally blank]




                                                   5
DOCS_SF:104419.3
              Case 20-12602-BLS           Doc 70-2     Filed 10/26/20    Page 6 of 160



                   I declare under penalty of perjury under the United States of America that the

foregoing is true and correct.

                   Executed this 26th day of October 2020 at Boca Raton, Florida.




                                                        /s/ Miriam Martinez
                                                        Miriam Martinez




DOCS_SF:104419.3
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 7 of 160




                        Exhibit A



               Second Amended Complaint
               Case 20-12602-BLS         Doc 70-2       Filed 10/26/20    Page 8 of 160




                                                IN THE CIRCUIT COURT OF THE FIFTEENTH
                                                JUDICIAL CIRCUIT IN AND FOR PALM
                                                BEACH COUNTY, FLORIDA.

                                                CASE NO. 50-2019-CA-000521-XXXX-MB

PHYLLIS POHL, ALLAN J. POHL,
Individually and as Trustee of the
Phyllis Pohl Irrevocable Trust, and
KIMBERLY SHERIS,

          Plaintiffs,
vs.

LINCOLN BENEFIT LIFE COMPANY,
WILMINGTON TRUST NATIONAL
ASSOCIATION, IMPERIAL PREMIUM
FINANCE, LLC, ERNEST MADERA,
and EMERGENT CAPITAL, INC.,

      Defendants.
_______________________________________/

                                SECOND AMENDED COMPLAINT

          Plaintiffs, PHYLLIS POHL, ALLAN J. POHL, individually and as Trustee of the Phyllis

Pohl Irrevocable Trust, and KIMBERLY SHERIS (collectively, “Plaintiffs”), by and through

undersigned counsel, hereby sue Defendants, LINCOLN BENEFIT LIFE COMPANY,

WILMINGTON TRUST NATIONAL ASSOCIATION, IMPERIAL PREMIUM FINANCE,

LLC, ERNEST MADERA, and EMERGENT CAPITAL, INC. (collectively, “Defendants”), and

allege:

               NATURE OF ACTION, PARTIES, JURISDICTION AND VENUE

          1.      Plaintiffs bring this action for a declaration of their rights and to recover damages

they sustained in purchasing a life insurance policy from Defendant Lincoln Benefit as a


                                                    EXHIBIT A

                                                    1
            Case 20-12602-BLS         Doc 70-2       Filed 10/26/20   Page 9 of 160




consequence of the Defendants’ fraud, fraudulent inducement, misrepresentations and omissions,

negligence, and breach of their common law duties to Plaintiffs.

       2.      Plaintiff Phyllis Pohl (“Mrs. Pohl”) is an 82-year-old widow and a resident and

citizen of Palm Beach County, Florida.

       3.      Plaintiff Allan Pohl (“Allan”) is the adult son of Mrs. Pohl and a resident and

citizen of California. Allan Pohl is also the Trustee of the Phyllis Pohl Irrevocable Trust (“Pohl

Trust”), a trust sited in Palm Beach County, Florida.

       4.      Plaintiff Kimberly Sheris (“Kimberly”) is the adult daughter of Mrs. Pohl and a

resident and citizen of New Jersey.

       5.      Defendant Lincoln Benefit Life Company (“Lincoln Benefit”) is a foreign for-

profit Nebraska corporation that is authorized to conduct insurance business in Florida and which

transacts usual, customary and substantial business in Palm Beach County, Florida.

       6.      Defendant Wilmington Trust National Association (“Wilmington Trust”) is a

federally chartered bank and a citizen of Delaware and which transacts usual, customary and

substantial business in Palm Beach County, Florida.

       7.      Defendant Imperial Premium Finance, LLC (“IPF”) is a Florida limited liability

company with its principal place of business in Boca Raton, Florida and which transacts usual,

customary and substantial business from its principal place of business in Palm Beach County,

Florida.

       8.      Defendant Earnest Madera (“Madera”) is a resident and citizen of Florida. At all

material times, Defendant Madera was agent of Lincoln Benefit, Emergent and/or IPF, and

acting within the course and scope of his actual and apparent agency with Lincoln Benefit,

Emergent and IPF.


                                                 2
              Case 20-12602-BLS          Doc 70-2       Filed 10/26/20   Page 10 of 160




        9.         Defendant Emergent Capital, Inc. (“Emergent”) is a Florida for profit corporation

with its principal place of business in Boca Raton, Florida and which transacts usual, customary

and substantial business from its principal place of business in Palm Beach County, Florida.

Emergent was formerly known as Imperial Holdings, Inc. Emergent is the parent company and

the sole managing member of Defendant IPF. At all times material to this action, Emergent

controlled and directed the actions and inactions of IPF.

        10.        Jurisdiction is proper in this Court pursuant to Section 48.193, Florida Statutes,

because the Defendants each operate, conduct or engage in business and/or have an office in

Palm Beach County, Florida, and because each Defendant committed a tortious act within Palm

Beach County, Florida. Jurisdiction in this Court is further proper because Plaintiffs assert

causes of action herein seeking damages in excess of $15,000.00, exclusive of interest, costs and

attorneys' fees.

        11.        Venue is proper in Palm Beach County, Florida pursuant to Section 47.011,

Florida Statutes, because the events giving rise to this action occurred in this county and the

causes of action accrued in this county.

                    FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

        12.        In 2007, Plaintiff Phyllis Pohl and her late husband, Harvey Pohl (“Harvey” or

“Mr. Pohl”), were senior citizens who had been married to each other for over 40 years. After

raising their family and concluding very successful careers in New York as an educator and

accountant, respectively, Mrs. Pohl and her late husband retired to Palm Beach County in 1999.

        13.        In or about 2007, Mrs. Pohl and her husband Harvey were solicited by Defendant

Madera and representatives and/or affiliates of Emergent and IPF to purchase a large insurance

policy issued by Defendant Lincoln Benefit.


                                                    3
             Case 20-12602-BLS         Doc 70-2       Filed 10/26/20       Page 11 of 160




       14.     At all material times, Defendant Madera was a licensed insurance agent who were

authorized to and did in fact transact in insurance sales on behalf of Defendant Lincoln Benefit in

the State of Florida and in Palm Beach County, Florida.

       15.     Lincoln Benefit is registered to conduct insurance business in the State of Florida,

including specifically the life insurance policy at issue in the action.

       16.     Defendants Emergent and IPF acted as unlicensed specialty or premium finance

companies in Florida and purportedly financed the premiums for the policy that is the subject

matter of this action.

       17.     At all material times, Defendant Lincoln Benefit established and maintained a list

of premium financing companies that were approved by Lincoln Benefit to participate in the

purchase and financing of Lincoln Benefit insurance policies.              On information and belief,

Defendants Emergent and/or IPF were among a small group of life insurance premium financing

companies approved by Lincoln Benefit.

       18.     Harvey Pohl was in failing health in 2007, and as part of the Pohl’s estate

planning, he and Mrs. Pohl desired to leave a legacy and inheritance for their adult children,

Allan and Kimberly.       At this time, Mr. and Mrs. Pohl were solicited and encouraged by

Defendants Madera, IPF, Emergent and Lincoln Benefit to apply for and purchase a life

insurance policy from Lincoln Benefit in the face about of $9,000,000.

       19.     On or about June 21, 2007, Mrs. Pohl signed and submitted an application for life

insurance to Lincoln Benefit. Mrs. Pohl was inexperienced and naïve about life insurance at the

time she signed the application, and she relied upon Defendants IPF and Emergent to instruct and

guide her in executing the necessary paperwork to apply for and purchase the insurance policy.

Defendants directed and instructed Mrs. Pohl to sign the Lincoln Benefit life insurance


                                                  4
             Case 20-12602-BLS         Doc 70-2       Filed 10/26/20   Page 12 of 160




application and all policy-related documents in “blank”, and represented and assured Mrs. Pohl

that she could trust Madera, IPF and Emergent to properly and legally complete the application

and policy-related documents.

       20.        In connection with the application for the life insurance policy, Defendants IPF

and Emergent directed, caused and instructed Mrs. Pohl to create the Phyllis Pohl Irrevocable

Trust (“the Pohl Trust”) to serve as the owner and intended beneficiary of the insurance policy.

In turn, Defendants IPF and Emergent represented and assured Mrs. Pohl that her children, Allan

and Kimberly, would be named the beneficiaries of the Pohl Trust and would inherit the

insurance policy’s death benefit upon Mrs. Pohl’s passing. Defendants IPF and Emergent paid

for and caused the creation of the Pohl Trust and preparation of the trust agreement.

       21.        Defendants IPF and Emergent directed and caused the appointment of Thomas

Mahoney as the original trustee of the Pohl Trust, and thereafter directed and caused the

appointment of the Bank of Utah as a co-trustee of the Pohl Trust. At all materials times,

Defendants IPF and Emergent controlled and directed the actions and inactions of the trustees of

the Pohl Trust.

       22.        At the time Mrs. Pohl signed the life insurance application on June 21, 2007, and

at all times thereafter, she was physically located and residing in Palm Beach County, Florida.

Conversely, Mrs. Pohl has never resided in Georgia and she was not located in Savannah,

Georgia at the time she signed the life insurance application, any of the policy-related

documents, or the Pohl Trust agreement.         Defendants IPF and Emergent, however, falsely

misrepresented that the application was signed by Mrs. Pohl in Georgia, rather than Florida.

       23.        On January 7, 2008, Lincoln Benefit Lincoln Benefit approved and issued a life

insurance policy with a face amount of $9 million, Policy No. 01N1364514 (“the Policy”), with


                                                  5
              Case 20-12602-BLS        Doc 70-2        Filed 10/26/20   Page 13 of 160




Mrs. Pohl as the insured and the Pohl Trust as the owner of the Policy. A true and correct copy

of the Policy is attached hereto as Exhibit A. The policy was delivered to Mrs. Pohl at her

Florida residence.

        24.     At the time the application for the Policy was signed and at the time the Policy

was issued, Mrs. Pohl, the Pohl Trust and the Trust’s beneficiaries (Allan and Kimberly) had

valid insurable interests in the life of Phyllis Pohl.

        25.     Mrs. Pohl and the Pohl Trust applied for and procured the Policy in good faith for

estate planning purposes.

        26.     Defendants Madera, IPF, Emergent and Lincoln Benefit engaged in a series of

misrepresentations and omissions in connection with the purchase and sale of the Policy.

Defendants Madera, IPF, Emergent and Lincoln Benefit represented to Mrs. Pohl and the Pohl

Trust and led them to believe that (a) the Pohl Trust purchased and owned the Policy insuring her

life in the face amount of $9,000,000; (b) Mrs. Pohl’s children, Allan and Kimberly, were

irrevocably named as the beneficiaries of the Pohl Trust and thus entitled to receive the Policy’s

death benefit; and (c) IPF and Emergent would pay the premiums due on the Policy until Mrs.

Pohl passed and the death benefit was paid to the Pohl Trust, at which time IPF’s loan would

mature and be repaid from the proceeds of the Policy.

        27.     Defendants Madera, IPF, Emergent and Lincoln Benefit, however, omitted and

failed to disclose to Plaintiffs that they were engaged in a fraudulent scheme whereby they (a)

caused the formation of the Pohl Trust and its purchase of the Policy insuring Mrs. Pohl’s life,

(b) fraudulently induced the Pohls and the Pohl Trust to enter into a loan application and

agreement for a limited period of time with the intent to circumvent the applicable contestability

regulations, while concealing from Plaintiffs that the loan was not for the duration of the Pohl


                                                   6
              Case 20-12602-BLS       Doc 70-2       Filed 10/26/20   Page 14 of 160




Policy and that Defendants IPF and Emergent were not licensed in Florida to act as premium

finance companies; (c) appointed, compensated, controlled and directed the trustees of the Pohl

Trust to facilitate Defendants’ fraudulent scheme to and misappropriate the Policy; (d) caused

the purported execution of a fraudulent and forged Release and Relinquishment Agreement; and (e)

utilized the fraudulent and forged Release and Relinquishment Agreement to thereafter transfer

ownership of the Policy to Defendants IPF and Wilmington Trust in exchange for valuable

consideration and monies, all of which were concealed and withheld from Plaintiffs.             The

conduct of Defendants Madera, IPF, Emergent and Lincoln Benefit was deceitful, dishonest and

fraudulent, not to mention a breach of these Defendants’ duties of care and fiduciary duties to

Plaintiffs.

        28.     Defendants Madera, IPF, Emergent and Lincoln Benefit accomplished this

fraudulent scheme by developing a relationship of trust and confidence with the Plaintiffs, and

then intentionally and knowingly exploiting that trust. At all material times, Plaintiffs placed

their complete faith and trust in these Defendants, as well as in the trustees of the Pohl Trust who

were appointed and controlled by Defendants IPF and Emergent, to place Plaintiffs’ own best

interests above the Defendants and to refrain from self-dealing and fraud.

        29.     Plaintiffs justifiably relied on the misrepresentations and information as conveyed

to them by Defendants Madera, IPF, Emergent and Lincoln Benefit, who had superior

knowledge regarding the Policy, and who intended for the Plaintiffs to rely upon the Defendants’

representations and omissions in connection with the purchase and financing of the Policy.

Importantly, significant aspects and details of the Policy and the transaction relating to the

purchase of the Policy were not readily understandable or observable by the Plaintiffs, who had

the right to rely and did in fact rely upon the representations made to them by the Defendants.


                                                 7
              Case 20-12602-BLS        Doc 70-2        Filed 10/26/20    Page 15 of 160




        30.     Subsequent to the purchase and issuance of the Policy, Mrs. Pohl received an

unexpected visit from a representative and/or affiliate of Defendants IPF and Emergent at her

residence in Palm Beach County. Upon entering her home, the representative acted in a very

threatening and hostile manner towards Mrs. Pohl and demanded that she locate her original

papers relating to the Policy.      When Mrs. Pohl located the papers, the representative of

Defendants IPF and Emergent ripped the papers out of Mrs. Pohl’s hands, making contact with

her body and causing Mrs. Pohl immediate and severe apprehension and emotional distress.

        31.     At all material times from the date the Policy was issued and through the present

date, Mrs. Pohl (a) never knowingly or willingly removed or authorized the removal of the Pohl

Trust as the named beneficiary of the Policy; (b) never knowingly or willingly removed or

authorized the removal of Allan and/or Kimberly as the named beneficiaries of the Pohl Trust;

(c) never knowingly or willingly authorized the change or addition of new named beneficiaries

of the Pohl Trust; and (d) never knowingly or willingly authorized the change, sale or transfer of

the owner of the Policy or beneficiary of the Policy to any other person or entity.

        32.     Unbeknown to Plaintiffs and without their approval or consent, and in furtherance

of their unlawful scheme, Defendants Emergent and Imperial fraudulently procured a Release and

Relinquishment Agreement pursuant to which Plaintiffs purportedly agreed to transfer ownership of the

Policy to Imperial and relinquish any right or claim to the process of the Policy. In truth, the alleged

signatures of Plaintiffs Allan Pohl, Phyllis Pohl and Kimberly Pohl, as well as the signature of

Harvey Pohl, on the Release and Relinquishment Agreement are all forgeries and not their true or

authentic signatures.

        33.     Plaintiffs had no knowledge of the Release and Relinquishment Agreement and (a)

had never seen it until it was produced by Defendants in this action; (b) never had any


                                                   8
                Case 20-12602-BLS     Doc 70-2       Filed 10/26/20   Page 16 of 160




discussions or meetings with Emergent or IPF relating to the Release; (c) had no knowledge of,

and never consented to, the alleged relinquishment of the Pohl Trust’s ownership of the Policy or

any of their rights as a beneficiary; and (d) never consented or authorized the co-trustees of the

Pohl Trust – who were appointed and controlled by Emergent and IPF at all material times – to

execute and sign the Release or to consent to the Trust’s relinquishment of its ownership of the

Policy.

          34.     On or about December 3, 2010, Defendants IPF and Emergent prepared, directed

and/or caused the submission to Lincoln Benefit of a Change of Owner Request and a Change

of Beneficiary Request, naming IPF as the new owner and beneficiary of the Policy, thereby

replacing the Pohl Trust as owner and terminating Allan and Kimberly as the beneficiaries of

the Policy.

          35.     On December 7, 2010, Lincoln Benefit acknowledged that the owner and

beneficiary of the Policy had been changed to Emergent’s affiliated entity, and subsequently

continued thereafter to accept premium payments relating to the Policy.

          36.     On or about February 26, 2013, and again without the knowledge or consent of

Plaintiffs, the owner and beneficiary of the Policy was changed to Wilmington Trust, N.A., as

Securities Intermediary on behalf of beneficial owner Defendant Emergent.

          37.     As the securities intermediary, Wilmington Trust holds ownership title to the

Policy purely as a ministerial matter and on behalf of the beneficial owners, which include

Defendant Emergent.       Defendant Emergent knew of and authorized the fraudulent scheme

conducted by its agents and affiliates; Emergent agreed to participate in and materially aid and

abet the scheme; and Emergent was complicit in the fraudulent scheme as a co-conspirator with

Defendants Madera and IPF.


                                                 9
              Case 20-12602-BLS         Doc 70-2        Filed 10/26/20   Page 17 of 160




        38.     As the issuer and seller of the Policy, Defendant Lincoln Benefit owed a duty to

the Plaintiffs to scrutinize these transactions and ensure that they were authorized by and

consented to by Plaintiffs. Lincoln Benefit, however, failed to contact the Plaintiffs to alert or

inform them of these extremely material changes to the record owner and beneficiaries of the

Policy. Defendant Lincoln Benefit further failed to contact Plaintiffs to verify and confirm that

Mrs. Pohl and the Pohl Trust had knowledge of, and consented to and approved, the changes to

the owner and beneficiaries of the Policy in 2010 and 2013. The change of ownership and

beneficiaries to the Policy twice within several years of its issuance was a significant red-flag

that did in fact place, or should have placed, Lincoln Benefit on notice that the Plaintiffs’

personal and financial interests in the Policy were being violated. Lincoln Benefit thereby

breached its duties of care that it owed to the Plaintiffs.

        39.     Lincoln Benefit further breached its duties of care that it owed to the Plaintiffs

because Lincoln Benefit had actual or constructive knowledge at the time of the change of the

ownership and beneficiaries in 2010 and 2013 that Defendants IPF and Emergent and/or their

affiliated entities were engaged in a fraudulent scheme to misappropriate and swindle the

Plaintiffs out of their financial interests in the Policy.

        40.     Indeed, Lincoln Benefit knew or should have known of the fraudulent scheme as a

consequent of its prior and existing complaints, disputes and litigation with individuals and

entities affiliated with Defendants IPF and Emergent involving other insurance policies issued by

Lincoln Benefit under similar circumstances. At all material times, however, Lincoln Benefit

failed to contact or alert Plaintiffs of the fraudulent scheme or to take any action to protect

Plaintiffs’ personal and financial interests in the Policy.




                                                   10
                Case 20-12602-BLS       Doc 70-2        Filed 10/26/20   Page 18 of 160




          41.     Plaintiffs did not discover the fraudulent scheme or any of the material

misrepresentations and omissions by the Defendants until approximately 2016.

          42.     As a direct result of Defendants’ actions, Plaintiffs have suffered and continue to

suffer actual and significant damages, including but not limited to loss of appreciation of their

retirement funds and other economic damages, emotional distress, and mental anguish.

          43.     Plaintiffs have retained the law firm of Ciklin Lubitz to represent them and are

obligated to pay for their counsel’s services.

                                           COUNT I
                                DECLARATORY JUDGMENT
        (Plaintiffs Against Defendants Lincoln Benefit, Wilmington Trust and Emergent)

          44.     Plaintiffs incorporate and restate Paragraphs 1 through 43 as if fully set forth

herein.

          45.     This is cause of action for declaratory judgment pursuant to Chapter 86, Florida

Statutes, brought by all Plaintiffs against Defendants Lincoln Benefit, Wilmington Trust and

Emergent.

          46.     The Pohl Trust and Lincoln Benefit entered into an insurance contract that is valid

and enforceable. The Pohl Trust purchased and held the Policy as part of Phyllis and Harvey

Pohl’s estate planning and in trust for their children and beneficial owners, Allan and Kimberly

Pohl.

          47.     Plaintiffs never knowingly or willingly removed or authorized the removal of the

Pohl Trust as the owner and named beneficiary of the Policy; never knowingly or willingly

authorized the change or addition of new named beneficiaries of the Pohl Trust; and never

knowingly or willingly authorized the change, sale or transfer of the owner of the Policy or

beneficiary of the Policy to any other person or entity.


                                                   11
              Case 20-12602-BLS        Doc 70-2        Filed 10/26/20     Page 19 of 160




       48.      Wilmington Trust and the beneficial owner of the Policy, Emergent, acquired

ownership of the Policy through a fraudulent scheme and under circumstances that would render

it unjust and inequitable to permit them to benefit as owners and/or beneficiaries of the Policy.

As a consequence of their fraud and unclean hands, any and all changes to the ownership and/or

beneficiaries to the Policy are null and void; Wilmington Trust and its beneficial owner

Emergent lack a legal right to or interest in the Policy; and any claim of ownership to the Policy

by Defendants Wilmington Trust and/or Emergent is null and void or voidable as a matter of law

and equity.

       49.      Defendant Lincoln Benefit, however, has recognized and acknowledged

Defendant Wilmington Trust as both the owner of record of the Policy and the sole designed

beneficiary of the Policy. The actions of Lincoln Benefit, Wilmington Trust and Emergent have

created doubt in Plaintiffs as to their rights and obligations under the Policy and Plaintiffs desire

that this doubt be removed by judicial decree.

       50.      There is a substantial controversy between Plaintiffs and Defendants Lincoln

Benefit, Wilmington Trust and Emergent, having adverse legal interests in the Pohl Policy, of

sufficient immediacy and reality to warrant the issuance of a declaratory judgment.

       51.      Consequently, there is therefore a bona fide need for a declaration from the

Court concerning these matters. Such a declaration is necessary and proper at this time in order

that all parties may determine their rights and obligations among themselves.

       52.      Under the circumstances, Plaintiffs are entitled to a declaration that:

       (a)      the Policy is a valid and enforceable contract upon Lincoln Benefit;

       (b)      the Pohl Trust is the rightful and sole owner of the Policy, with the right and

                authority to designate the beneficiaries of the Policy;


                                                  12
                Case 20-12602-BLS       Doc 70-2        Filed 10/26/20   Page 20 of 160




          (c)     Defendants Wilmington Trust and Emergent have no contractual or legal claim or

                  right of ownership as to the Policy; and

          (d)     Defendants Wilmington Trust and Emergent be deemed to have forfeited any

                  claim or entitlement to return or disgorgement of the premiums paid towards the

                  Policy to their fraud, unclean hands and other tortious conduct as alleged herein.

          WHEREFORE, Plaintiffs demand declaratory judgment in their favor and against

Defendants Lincoln Benefit, Wilmington Trust and Emergent, as well as supplemental relief

pursuant to Chapter 86, Florida Statutes, and such other relief as the Court deems just and

proper.

                                        COUNT II
                                UNJUST ENRICHMENT
     (Plaintiffs Against Defendants Lincoln Benefit, Wilmington Trust and Emergent)

          53.     Plaintiffs incorporate and restate Paragraphs 1 through 43 as if fully set forth

herein.

          54.     Defendants Lincoln Benefit, Wilmington Trust and Emergent, by and through the

actions and misconduct of their agents, predecessors and assigns as alleged herein, obtained a

financial benefit in the form of the death benefits, surrender value and premiums arising under

the Policy.

          55.     Defendants Lincoln Benefit, Wilmington Trust and Emergent have retained these

benefits despite Plaintiffs’ damages and have refused to disgorge or return such benefits.

          56.     The circumstances are such that it would be inequitable for these Defendants to

retain these benefits without having to compensate Plaintiffs for their damages.




                                                   13
              Case 20-12602-BLS        Doc 70-2          Filed 10/26/20   Page 21 of 160




        WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants

Lincoln Benefit, Wilmington Trust and Emergent, jointly and severally, for compensatory

damages, including all incidental and consequential damages, and for such further damages or

relief as the Court or jury deems to be just and proper.

                                             COUNT III
                                     CONSTRUCTIVE TRUST
                           (Plaintiffs Against Defendant Lincoln Benefit)

        57.      Plaintiffs restate the allegations set forth in Paragraphs 1 through 43 above, as

fully set forth herein.

        58.      As alleged in Paragraphs 25 through 28 herein, Defendant Lincoln Benefit, by and

through its agents, made express representations and omissions to Plaintiffs, including

representations that the Pohl Trust had purchased and owned the Policy insuring her life in the

face amount of $9,000,000; and (b) that Mrs. Pohl’s children, Allan and Kimberly, were

irrevocably named as the beneficiaries of the Pohl Trust and thus entitled to receive the Policy’s

death benefit.

        59.      Plaintiffs reasonably relied upon these representations and omission in purchasing

the Policy and from refraining from taking further action to protect their personal and financial

interests in the Policy.

        60.      A relationship of confidence and trust existed between the parties at the time of

the representations and all other material times.

        61.      Defendant Lincoln Benefit would be unjustly enriched unless a constructive trust

is imposed upon the death benefit and/or surrender value of the Policy for the benefit of Mrs.

Pohl and the Pohl Trust’s beneficiaries, Alan and Kimberly.




                                                    14
                Case 20-12602-BLS       Doc 70-2        Filed 10/26/20   Page 22 of 160




          WHEREFORE, Plaintiffs demand judgment in their favor and against Defendant

Lincoln Benefit imposing a constructive trust upon the Policy for the benefit of Plaintiffs and for

such other relief as the Court deems just and proper.

                                              COUNT IV
                                     EQUITABLE ESTOPPEL
                                 (Plaintiffs Against All Defendants)

          62.     Plaintiffs incorporate and restate Paragraphs 1 through 43 as if fully set forth

herein.

          63.     As alleged herein, Defendants, individually and/or by and through the actions and

misconduct of their agents, principals, beneficial owners, co-conspirators, predecessors and

assigns as alleged herein, made misrepresentations of material fact that are contrary to their later-

asserted positions, including that the Pohl Trust had purchased and owned the Policy insuring her

life in the face amount of $9,000,000 and that Mrs. Pohl’s children, Allan and Kimberly, were

irrevocably named as the beneficiaries of the Pohl Trust and thus entitled to receive the Policy’s

death benefit.

          64.     Plaintiffs changed their position to their detriment in justified reliance upon the

representations.

          WHEREFORE, Plaintiffs demand judgment in their favor and against the Defendants,

jointly and severally, for compensatory damages, including all incidental and consequential

damages, and for such further damages or relief as the Court or jury deems to be just and proper.

                                              COUNT V
                                    PROMISSORY ESTOPPEL
                                 (Plaintiffs Against All Defendants)

          65.     Plaintiffs incorporate and restate Paragraphs 1 through 43 as if fully set forth

herein.


                                                   15
                Case 20-12602-BLS       Doc 70-2        Filed 10/26/20   Page 23 of 160




          66.     As alleged herein, Defendants, individually and/or by and through the actions and

misconduct of their agents, principals, beneficial owners, co-conspirators, predecessors and

assigns as alleged herein, made misrepresentations of material fact that are contrary to their later-

asserted positions, including that the Pohl Trust had purchased and owned the Policy insuring her

life in the face amount of $9,000,000 and that Mrs. Pohl’s children, Allan and Kimberly, were

irrevocably named as the beneficiaries of the Pohl Trust and thus entitled to receive the Policy’s

death benefit.

          67.     Plaintiffs changed their position to their detriment in justified reliance upon the

representations.

          WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants,

jointly and severally, for compensatory damages, including all incidental and consequential

damages, and for such further damages or relief as the Court or jury deems to be just and proper.

                                             COUNT VI
                                   FRAUDULENT INDUCEMENT
                (Plaintiffs Phyllis Pohl and Alan Pohl, as Trustee of the Pohl Trust,
                                       Against All Defendants)

          68.     Plaintiffs incorporate and restate Paragraphs 1 through 43 as if fully set forth

herein.

          69.     In connection with the solicitation, application, sale, and purchase of the Policy,

Defendants Madera, IPF, Emergent and Lincoln Benefit intended for prospective customers such

as Plaintiffs Phyllis Pohl and the Pohl Trust to rely upon the representations of selling agents.

          70.     As alleged herein, Defendants Madera, IPF, Emergent and Lincoln Benefit, acting

individually and on behalf of each other as profiteers in concert with one another, knowingly

misrepresented and omitted crucial information from Plaintiffs Phyllis Pohl and the Pohl Trust in

order to induce them to apply for and purchase the Policy, to provide personal financial and

                                                   16
                 Case 20-12602-BLS      Doc 70-2        Filed 10/26/20   Page 24 of 160




health information, and to submit to intrusive and painful medical examinations and tests

necessary to procure the Policy.          At the time of the misrepresentations and omissions,

Defendants Madera, IPF, Emergent and Lincoln Benefit, knew or should have known of their

falsity.

           71.     Defendants Madera, IPF, Emergent and Lincoln Benefit intended that Plaintiffs

Phyllis Pohl and the Pohl Trust rely upon the misrepresentations and omissions regarding the

Policy.

           72.     As a result of the Defendants’ fraudulent misrepresentations and omissions and

deceptive tactics, Phyllis Pohl and the Pohl Trust have been damaged. But for Defendants’

misrepresentations and omissions, which constitute independent acts outside of actual

performance on the Policy, Phyllis Pohl and the Pohl Trust would not have applied for or

purchased the Policy or provided any of the personal financial and health information or medical

examinations and tests necessary to procure the Policy.

           73.     Plaintiffs Phyllis Pohl and the Pohl Trust were induced to rely, and in fact

justifiably relied on Defendants’ misrepresentations and omissions.

           74.     The intentional and exploitative conduct of defendants was so outrageous as to go

beyond all bounds of decency, making it reasonably foreseeable that emotional distress would,

and did, result.

           75.     As a direct and proximate result of Defendants’ fraudulent acts and omissions,

Plaintiffs Phyllis Pohl and the Pohl Trust have suffered and will continue to suffer general and

special damages, including, but not limited to, economic damages, emotional distress, mental

anguish, humiliation and loss of enjoyment of life.




                                                   17
                Case 20-12602-BLS      Doc 70-2        Filed 10/26/20   Page 25 of 160




          WHEREFORE, Plaintiffs Phyllis Pohl and Alan Pohl, in his capacity as the Trustee of

the Pohl Trust, demand judgment in their favor and against Defendants, jointly and severally, for

compensatory damages, including all incidental and consequential damages, and for such further

damages or relief as the Court or jury deems to be just and proper.

                                             COUNT VII
                   FRAUDULENT MISREPRESENTATION AND OMISSIONS
                (Plaintiffs Phyllis Pohl and Allan Pohl, as Trustee of the Pohl Trust,
                                       Against All Defendants)

          76.     Plaintiffs incorporate and restate Paragraphs 1 through 43 as if fully set forth

herein.

          77.     As alleged herein, Defendants Madera, IPF, Emergent and Lincoln Benefit, acting

individually and on behalf of each other as profiteers in concert with one another, knowingly

misrepresented and omitted crucial information from Plaintiffs Phyllis Pohl and the Pohl Trust in

order to induce them to apply for and purchase the Policy, to provide personal financial and

health information, and to submit to intrusive and painful medical examinations and tests

necessary to procure the Policy. At the time of the misrepresentations and omissions, Defendants

Madera, IPF, Emergent and Lincoln Benefit, knew or should have known of their falsity.

          78.     Defendants Madera, IPF, Emergent and Lincoln Benefit intended that Plaintiffs

rely upon the misrepresentations and omissions regarding the Policy.

          79.     As a result of the Defendants’ fraudulent misrepresentations and omissions and

deceptive tactics, Plaintiffs Phyllis Pohl and the Pohl Trust have been damaged. But for

Defendants’ misrepresentations and omissions, which constitute independent acts outside of

actual performance on the Policy, Plaintiffs Phyllis Pohl and the Pohl Trust would not have

applied for or purchased the Policy or provided any of the personal financial and health

information or medical examinations and tests necessary to procure the Policy.

                                                  18
                Case 20-12602-BLS       Doc 70-2        Filed 10/26/20   Page 26 of 160




          80.      Plaintiffs Phyllis Pohl and the Pohl Trust were induced to rely, and in fact

justifiably relied on Defendants’ misrepresentations and omissions.

          81.      The intentional and exploitative conduct of defendants was so outrageous as to go

beyond all bounds of decency, making it reasonably foreseeable that emotional distress would,

and did, result.

          82.      As a direct and proximate result of Defendants’ fraudulent acts and omissions,

Plaintiffs Phyllis Pohl and the Pohl Trust have suffered and will continue to suffer general and

special damages, including, but not limited to, economic damages, emotional distress, mental

anguish, humiliation and loss of enjoyment of life.

          WHEREFORE, Plaintiffs Phyllis Pohl and Allan Pohl, in his capacity as the Trustee of

the Pohl Trust, demand judgment in their favor and against Defendants, jointly and severally, for

compensatory damages, including all incidental and consequential damages, and for such further

damages or relief as the Court or jury deems to be just and proper.

                                              COUNT VIII
                                      COMMON LAW FRAUD
                                  (Plaintiffs Against All Defendants)

          83.      Plaintiffs incorporate and restate Paragraphs 1 through 43 as if fully set forth

herein.

          84.      Defendants Madera, IPF, Emergent and Lincoln Benefit engaged in common law

fraud by virtue of the misconduct alleged herein.

          85.      As a direct and proximate consequence of Defendants’ fraud, Plaintiffs suffered

damages.




                                                   19
                Case 20-12602-BLS      Doc 70-2        Filed 10/26/20   Page 27 of 160




          WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants,

jointly and severally, for compensatory damages, including all incidental and consequential

damages, and for such further damages or relief as the Court or jury deems to be just and proper.

                                            COUNT IX
                                          NEGLIGENCE
                          (Plaintiffs Against Defendant Lincoln Benefit)

          86.     Plaintiffs incorporate and restate Paragraphs 1 through 43 as if fully set forth

herein.

          87.     Defendant Lincoln Benefit owed a duty to the Plaintiffs to exercise reasonable

care in the Lincoln’s selection, retention and supervision of its selling agent, Defendant Madera.

          88.     Defendant Lincoln Benefit owed a duty to the Plaintiffs to exercise reasonable

care in the Lincoln’s selection, retention and supervision of its approved premium financing

company, Emergent and its affiliated entities including Defendant IPF.

          89.     Defendant Lincoln Benefit breached its foregoing duties to Plaintiffs as more

fully alleged herein, including but not limited to Lincoln Benefit failure to determine Defendant

Madera’s qualifications to act as its selling agent; its failure to determine Emergent’s

qualifications to act as a premium financing company; it’s failure to supervise Madera and

Emergent and thereby prevent them from making numerous misrepresentations and omissions as

alleged herein, and its failure to deter and prevent Madera and Emergent’s role and participation

in the fraudulent scheme alleged herein.

          90.     As a direct and proximate result of Defendant Lincoln Benefit’s breach of its

duties, Plaintiffs have suffered damages.




                                                  20
              Case 20-12602-BLS       Doc 70-2        Filed 10/26/20   Page 28 of 160




        WHEREFORE, Plaintiffs demand judgment against the Defendant Lincoln Benefit for

damages, including all incidental and consequential damages, and for such further damages or

relief as the Court or jury deems to be just and proper.

                                            COUNT X
                                BREACH OF FIDUCIARY DUTY
              (Plaintiffs Phyllis Pohl and Allan Pohl, as Trustee of the Pohl Trust,
                                     Against All Defendants)

        91.      Plaintiffs restate the allegations set forth in Paragraphs 1 through 43 above, as

fully set forth herein.

        92.      Plaintiffs Phyllis Pohl and the Pohl Trust and Defendants Madera, IPF, Emergent

and Lincoln Benefit maintained a relationship in which these Plaintiffs reposed trust and

confidence in these Defendants.

        93.      In acquiring and accepting Plaintiffs’ trust and confidence, Defendants Madera,

IPF, Emergent and Lincoln Benefit owed Plaintiffs the highest degree of fiduciary duty, care and

responsibility

        94.      Through the acts and conduct described more fully supra, Defendants Madera,

IPF, Emergent and Lincoln Benefit systemically pursued and ultimately acquired and abused the

trust and confidence of Plaintiffs Phyllis Pohl and the Pohl Trust.

        95.      As a result of Defendant Madera, IPF, Emergent and Lincoln Benefit’s breaches

of their fiduciary duties, Plaintiffs Phyllis Pohl and the Pohl Trust have suffered and will

continue to suffer general and special damages, including, but not limited to, economic damages,

emotional distress, humiliation and loss of enjoyment of life.

        96.      By operation of law, Defendant Lincoln Benefit agreed to be and is legally bound

by Defendant Madera’s acts and omissions with regard to the purchase, sale and transfer of




                                                 21
                Case 20-12602-BLS      Doc 70-2        Filed 10/26/20   Page 29 of 160




ownership of the Policy.       Accordingly, Lincoln Benefit is liable for Madera’s breaches of

fiduciary duties to Plaintiffs Phyllis Pohl and the Pohl Trust.

          97.     Defendants’ breaches of duty constituted independent acts outside of actual

performance on the Policy.

          98.     The exploitive conduct of Defendants was so outrageous as to go beyond all

bounds of decency, making it reasonably foreseeable that emotional distress would, and did,

result.

          WHEREFORE, Plaintiffs Phyllis Pohl and Allan Pohl, in his capacity as Trustee of the

Pohl Trust, demand judgment in their favor and against Defendants, jointly and severally, for

compensatory damages, including all incidental and consequential damages, and for such further

damages or relief as the Court or jury deems to be just and proper.

                                     COUNT XI
                  INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                     (BY PHLYISS POHL AGAINST ALL DEFENDANTS)

          99.     Plaintiffs restate the allegations set forth in Paragraphs 1 through 43 above, as

fully set forth herein.

          100.    The actions and conduct of Defendants Madera, IPF, Emergent and Lincoln

Benefit as alleged supra was intentional and reckless, as they knew or should have known that

their actions and conduct behavior was likely to result in emotional distress to Mrs. Pohl.

          101.    The actions and conduct of Defendants Madera, IPF, Emergent and Lincoln

Benefit was outrageous and beyond all bounds of decency, atrocious and utterly intolerable in a

civilized community.




                                                  22
            Case 20-12602-BLS        Doc 70-2        Filed 10/26/20   Page 30 of 160




        102.    The actions and conduct of Defendants caused severe emotional distress to Mrs.

Pohl, who has been damaged as a direct and proximate result of the actions and conduct of these

Defendants.

        WHEREFORE, Plaintiff Phyllis Pohl demands judgment against Defendants jointly and

severally, for compensatory damages, including all incidental and consequential damages, and

for such further damages or relief as the Court or jury deems to be just and proper.

                                           COUNT XII
                                     CIVIL CONSPIRACY
                               (Plaintiffs Against All Defendants)

        103.    Plaintiffs restate the allegations set forth in Paragraphs 1 through 43 above, as

fully set forth herein.

        104.    Defendants Madera, IPF, Emergent and Lincoln Benefit embarked on a civil

conspiracy whereby they each entered into an express or tacit agreement with each other to

participate in the fraudulent scheme and to engage in the unlawful acts and means more fully

described in detail herein.

        105.    Defendants Madera, IPF, Emergent and Lincoln Benefit each committed an overt

act in furtherance of the conspiracy and materially aided and abetted the conspiracy.

        106.    The tortious conduct and overt acts committed by Defendants Madera, IPF,

Emergent and Lincoln Benefit have caused Plaintiffs substantial damages.

        107.    As a matter of law, Defendants Madera, IPF, Emergent and Lincoln Benefit, as

co-conspirators, are jointly and severally liable for the damages caused by the conduct of the

other members of the conspiracy occurring at any time prior to and after its joinder of the

conspiracy, and continuing until the time that such co-conspirator unequivocally withdraws from

the conspiracy.


                                                23
            Case 20-12602-BLS          Doc 70-2        Filed 10/26/20   Page 31 of 160




        108.    The tortious and wrongful conduct committed by Defendants Madera, IPF,

Emergent and Lincoln Benefit as co-conspirators has caused Plaintiffs to become embroiled in

litigation with parties to this action, requiring Plaintiffs to incur actual attorneys’ fees and

expenses in protecting their interests. Pursuant to the third-party litigation exception to the

American Rule of attorneys’ fees, Plaintiffs are entitled to recover from each co-conspirator the

actual attorneys’ fees and costs incurred in protecting Plaintiffs’ interests as additional

compensatory damages.

        WHEREFORE, Plaintiffs demand judgment against Defendants Madera, IPF, Emergent

and Lincoln Benefit, jointly and severally, for compensatory damages, including all incidental

and consequential damages, attorney’s fees and costs, and for such further damages or relief as

the Court or jury deems to be just and proper.

                                             COUNT XIII
                                      VICARIOUS LIABILITY
                          (All Plaintiffs against Defendant Lincoln Benefit)

        109.    Plaintiffs restate the allegations set forth in Paragraphs 1 through 43 above, as

fully set forth herein.

        110.    This is a claim for vicarious liability against Defendant Lincoln Benefit for the

unlawful conduct of its agent, Defendant Madera.

        111.    As    alleged    herein,   Defendant      Madera   committed   fraud,    fraudulent

misrepresentations and omissions, fraudulent inducement, and breaches of fiduciary duty

conversion in connection with the Policy.

        112.    As a direct and proximate result of the foregoing actions and inactions of

Defendant Madera, Plaintiffs have suffered damages.




                                                  24
            Case 20-12602-BLS         Doc 70-2        Filed 10/26/20   Page 32 of 160




        113.    At all material times, Defendant Madera was acting in his capacity as an agent of

Lincoln Benefit and within the course and scope of his actual or apparent agency on behalf of

Lincoln Benefit. Defendant Lincoln Benefit authorized and held out Defendant Madera as an

actual agent of Lincoln Benefit.        Defendant Lincoln Benefit further acknowledged and

represented to Plaintiffs that Defendant Madera was acting on Lincoln Benefit’s behalf; Madera

accepted the undertaking to act as agents for Lincoln Benefit; and Lincoln Benefit controlled, or

had the right and ability to control, the actions of Madera with respect to the Policy.

        114.    Based on the foregoing, Defendant Lincoln Benefit is vicariously liable for the

damages suffered by Plaintiffs as consequence of the actions and inactions of Defendant Madera.

        WHEREFORE, Plaintiffs demand judgment against Defendant Lincoln Benefit for

damages, including all incidental and consequential damages, and for such further damages or

relief the Court or jury determines to be just and proper.

                                           COUNT XIV
                                    VICARIOUS LIABILITY
                      (All Plaintiffs against Defendant Emergent and IPF)

        115.    Plaintiffs restate the allegations set forth in Paragraphs 1 through 43 above, as

fully set forth herein.

        116.    This is a claim for vicarious liability against Defendants Emergent and IPF for the

unlawful conduct of its agents, representatives and affiliates.

        117.    As alleged herein, Defendants Emergent and IPF’s agents, representatives and

affiliates – whose identity has been concealed from Plaintiffs by Defendants – committed fraud,

fraudulent misrepresentations and omissions, fraudulent inducement, and breaches of fiduciary

duty conversion in connection with the Policy.




                                                 25
            Case 20-12602-BLS         Doc 70-2        Filed 10/26/20   Page 33 of 160




       118.    As a direct and proximate result of the foregoing actions and inactions, Plaintiffs

have suffered damages.

       119.    At all material times, Defendants Emergent and IPF’s representatives were acting

in their capacity as an agent of Emergent and IPF and within the course and scope of their actual

or apparent agency on behalf of Emergent and IPF. Defendants Emergent and IPF authorized

and held out their representatives as acting on Emergent and IFP’s behalf; and Emergent and IPF

controlled, or had the right and ability to control, the actions of their representatives and agents

with respect to the Policy and the underlying premium financing arrangement.

       120.    Based on the foregoing, Defendants Emergent and IPF are vicariously liable for

the damages suffered by Plaintiffs as consequence of the actions and inactions of their

representatives and agents.

       WHEREFORE, Plaintiffs demand judgment against Defendants Emergent and IPF for

damages, including all incidental and consequential damages, and for such further damages or

relief the Court or jury determines to be just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand trial by jury on all issues so triable as a matter of right.


                                              CIKLIN LUBITZ
                                              Counsel for Plaintiffs
                                              515 N. Flagler Drive – 20th Floor
                                              West Palm Beach, Florida 33401
                                              Tel: (561) 832-5900
                                              Fax: (561) 833-4209
                                              Primary Email: service@ciklinlubitz.com
                                              Secondary:     jbutler@ciklinlubitz.com
                                                             dfogarty@ciklinlubitz.com
                                              By: /s/ Jonathan B. Butler
                                                      Jonathan B. Butler
                                                      Florida Bar No. 056197


                                                 26
           Case 20-12602-BLS       Doc 70-2        Filed 10/26/20   Page 34 of 160




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 16th day of June, 2019, I electronically filed the

foregoing document with the Clerk of Court using the Florida Courts E-Filing Portal. I also

certify that the foregoing document is being served this day on all counsel of record and

interested parties via transmission generated by the Florida Courts E-Filing Portal or by U.S.

Mail and by Facsimile Transmission, pursuant to Rule 2.516, Florida Rules of Judicial

Administration.

                                           By: /s/ Jonathan B. Butler
                                                   Jonathan B. Butler




                                              27
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 35 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 36 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 37 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 38 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 39 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 40 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 41 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 42 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 43 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 44 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 45 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 46 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 47 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 48 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 49 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 50 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 51 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 52 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 53 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 54 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 55 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 56 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 57 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 58 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 59 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 60 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 61 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 62 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 63 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 64 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 65 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 66 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 67 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 68 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 69 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 70 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 71 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 72 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 73 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 74 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 75 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 76 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 77 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 78 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 79 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 80 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 81 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 82 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 83 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 84 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 85 of 160




                        EXHIBIT B
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 86 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 87 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 88 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 89 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 90 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 91 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 92 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 93 of 160
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 94 of 160




                         Exhibit B



                      Loan Agreement
            Case 20-12602-BLS       Doc 70-2       Filed 10/26/20     Page 95 of 160




                         LOAN APPLICATION & AGREEMENT

       THIS APPLICATION & AGREEMENT, dated as of March 12, 2008 (this
"Agreement"), among Imperial Premium Finance, LLC, a Florida limited liability company, with
a principal address at 701 Park of Commerce Blvd., Ste. 301, Boca Raton, FL 33487 (the
"Lender") and Phyllis Pohl Irrevocable Trust, a Utah trust, with a principal address at 200 East
South Temple, Salt Lake City, UT 84111 ("Trust" or "Borrower").



        WHEREAS, the Trust intends to acquire, or has acquired, the Life Insurance Policy and
desires to obtain, pursuant to the terms hereof, financing of Premium payments for up to twenty-
six months;

       WHEREAS, the Lender has agreed to lend, on the terms and conditions and subject to
the limitations set forth herein, funds in the amounts designated in this Agreement to pay
Premiums on the Life Insurance Policy owned, or to be owned, by the Trust under the Trust
Agreement, together with related Trustee Expenses; and

        WHEREAS, the Insured is providing additional credit support for the Obligations by
delivering the Personal Guaranty.

       NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties
agree as follows:

                                         ARTICLE 1

                                     PAYMENT TERMS

1.1.      Loan Payment Amount and Provisions

       The following is a summary of the terms of the Advances to be provided under this
Agreement. This Section 1.1 is only a summary and to the extent of any conflict with the
balance of this Agreement, the terms and provisions set forth elsewhere shall prevail.

Loan Date: March 12, 2008

Advance: $252,406.00

Maximum Loan Amount: $442,739.33

Interest Rate: floating, LIBOR (ONE MONTH) plus 756 basis points (indicative rate on
January 30, 2008 is 12.16%), adjusted monthly.

Principal Amount: Variable based on amount advanced hereunder.

Insured/Borrower Contribution: $5,000.00


IvIILW_2677238 4
                                               1




                                                                                               WTEM_Poh10002508
          Case 20-12602-BLS        Doc 70-2        Filed 10/26/20    Page 96 of 160




Maturity Date: May 12, 2010.

Loan Number: 2008-488

Borrower Name and Address: Phyllis Pohl Irrevocable Trust, 200 East South Temple, Salt
Lake City, UT 84111.

 Lender Name and Address: Imperial Premium Finance, LLC, 701 Park of Commerce
jBlvd.rste_301,Ik ealiatQA  33487

Life Insurance Policy: (a) Insurer: Lincoln Benefit Life Company, (b) Policy Number:
01N1364514, (c) Face Amount: $9,000,000.00, and (d) Policy Issued Date: January 07,
2008.

Insurance Agent, Broker an or A tncy for Policy: Ernest Madera,
      O . t`    p4.1.,      I0             . (address)
       voo\vavu> &tAl ci ; -361B
Origination Fees: $110,684.83

Service Charges: $0

Prepayment: Subject to Section 2.4, the Obligations hereunder may be prepaid in full, but
not in part, provided that a Yield Maintenance Premium payment will be required in
connection with a voluntary prepayment.

LENDER PROTECTION INSURANCE CHARGE: $0.00.


 INSURANCE PREMIUM FINANCE AGREEMENT NOTICE: Do not sign this
 Agreement before you have read it or if it contains any blank spaces. You are entitled
 to a completely filled in copy of this Agreement. Keep your copy of this Agreement to
 protect your legal rights.

1.2.     Premium and Trustee Expense Advances.

       (a)     Subject to the terms and conditions hereof, the Lender shall cause to be made and
loaned to the Trust, and the Trust shall borrow, the Advance that the Lender may elect to make
for the purpose of funding certain Premiums and Trustee Expenses during the Term of this
Agreement.

       The Advance shall be made on the Initial Premium Funding Date. The Advance
hereunder may be {a) delivered to the Trust or (b) paid directly to the Insurer at the Insurer's
Mailing Address for Payments with respect to the Life Insurance Policy.

        (b)    Any Advance for Trustee Expenses may be made at the election of the Lender on
the Initial Premium Funding Date. If the Lender elects not to make an Advance for Trustee
Expenses, such Trustee Expenses shall be the responsibility of the Trust. The date of any



MILW,677238.4
                                               2




                                                                                               WTEM_Poh10002509
            Case 20-12602-BLS        Doc 70-2         Filed 10/26/20     Page 97 of 160




Advance for Trustee Expenses may be changed by the Lender. Any Advance for Trustee
Expenses-may-be-applied-by-the-Lende-r-directly-to-such-expenses

        (c)     Any Advance made hereunder by the Lender shall be evidenced by, and repaid
with interest in accordance with, the Promissory Note payable to the order of the Lender.

1.3.      Total Amount Due.

       (a)    Interest due under the Promissory Note shall accrue at the Interest Rate on the
aggregate principal amount of the Advance outstanding hereunder on each day from the date of
the Advance to the date that the Advance plus accrued interest is paid in full. Such outstanding
principal amount plus any accrued and unpaid interest as of any date shall be referred to as the
"Total Amount Due."

       (b)   On the Maturity Date, the Trust shall pay to the Lender the Total Amount Due
under the Promissory Note plus the Origination Fee plus the Lender Protection Insurance
Charge.

       (c)     Anything contained herein or within the Promissory Note to the contrary
notwithstanding, if said rate or rates of interest or manner of payment exceeds the maximum
allowable under applicable law, then the Trust shall be liable only for the payment of such
maximum as allowed by law, and any payment received from the Trust in excess of such legal
maximum, whenever received, shall be applied to reduce the principal balance of the amount due
hereunder to the extent of such excess or, at the option of the Trust, shall be returned to the Trust.

       (d)     The Lender may perform its obligations to compute and determine any amounts
under this Agreement directly or through an agent. The Lender shall not be liable to the Trustee
in connection with the performance of any such obligations in the absence of willful misconduct
or gross negligence.

1.4.      Partial and Surplus Payments.

        If at any time the Lender receives a smaller payment than the Total Amount Due or any
other Obligations due under this Agreement, the Promissory Note or the other Financing
Documents, it may apply the amount actually received in or towards discharge of the Obligations
in the order indicated by the Promissory Note. If the amount realized by the Lender under Article
6 of this Agreement is more than the amount of the Obligations, the Lender shall pay the excess
to the Trust.

1.5.      Dispute Resolution.

       (a)     All controversies or disputes arising out of or in connection with this Agreement
("Disputes") shall be resolved pursuant to this Section 1.5.

        (b)    All Disputes shall in the first instance be discussed amicably between the parties
with a view to resolving such Dispute, commencing upon one party giving other parties written
notice of such Dispute. In the event that such Dispute is not resolved within thirty (30) days after
such notice (or such longer period as the parties may agree in writing with respect to any such


lvfiLW_2677238.4
                                                  3




                                                                                                     WTEM_Poh10002510
             Case 20-12602-BLS         Doc 70-2        Filed 10/26/20      Page 98 of 160




Dispute), any party may submit such Dispute to be finally settled by arbitration administered
under-the Cornmereial-Ar-bitration-Rules-of-the-Aincrican_Arhitra            sso_ciation (the "Rules")
by a panel of three arbitrators sitting in Salt Lake City, UT. One arbitrator shall be nominated by
the party initiating arbitration at the time of the filing of its demand for arbitration, the second
arbitrator shall be nominated by the opposing party(ies) at the time of the filing of its answering
statement, and the third arbitrator (who shall act as chairman) shall be jointly nominated by
party-nominated arbitrators if they are able to agree. If the first two party nominated arbitrators
are unable to agree upon a third within thirty (30) days after the nomination of the second, or if
                                                                                                 o" ted
pursuant to the   Rules. The  award   of the arbitrators shall be final and binding  upon   the parties,
and shall not be subject to any appeal or review. The parties agree that such award may be
recognized and enforced in any court of competent jurisdiction. The parties agree to submit to
the personal jurisdiction of the federal and state courts sitting in Salt Lake City, UT, for the sole
purpose of enforcing this Agreement (including, where appropriate, issuing injunctive relief), the
agreement to arbitrate contained herein and any award resulting from arbitration pursuant to this
Section and, to the fullest extent permitted by law, waive any objection which they may have at
any time to the laying of venue of any proceedings brought in such court and any claim that such
proceedings have been brought in an inconvenient forum.

         (c)     The Trust further agrees that no claim may be brought as a class action, and that
the Insured and Trustee, on behalf of the Trust, do not have the right to act, nor shall they
attempt to act, as a class representative or participate as a member of a class of claimants with
respect to any claim related to or arising out of this Agreement. To the extent that this arbitration
provision is held unenforceable, the Trust: (i) irrevocably submits to the exclusive jurisdiction of
any federal or state court sitting in Salt Lake City, UT in respect of any action or proceeding
arising under or related to in any manner whatsoever this Agreement or the transactions
contemplated under this Agreement, (ii) agrees that this Agreement and the transactions
contemplated by the Financing Documents shall in all respects be governed by and construed in
accordance with the laws of the State of Utah (without reference to conflicts of laws provisions)
and (iii) HEREBY WAIVES THE RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY
JURY ON ANY CLAIM, COUNTERCLAIM, SETOFF, DEMAND, ACTION OR CAUSE OF
ACTION (I) ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT, OR
(II) IN ANY WAY IN CONNECTION WITH OR PERTAINING OR RELATED TO OR
INCIDENTAL TO ANY DEALINGS OF THE PARTIES TO THIS AGREEMENT IN
CONNECTION WITH THIS DISCLOSURE STATEMENT, REPRESENTATIONS AND
WARRANTIES, AND CONSENT OR THE EXERCISE OF ANY PARTY'S RIGHTS AND
REMEDIES UNDER THIS AGREEMENT OR OTHERWISE, OR THE CONDUCT OR THE
RELATIONSHIP OF THE PARTIES HERETO, IN ALL OF THE FOREGOING CASES
WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. The Parties hereby agree and acknowledge that this
provision is intended to encompass any dispute between any Party to this Agreement and any
 interested third party.

        (d)     In any arbitral proceeding arising under this Agreement, the parties agree that
they will engage in cooperative discovery, to be supervised by the arbitral tribunal. In its
discretion, the tribunal may order the exchange of documents in the custody or control of parties
to this Agreement, and may order a limited number of party depositions of one (1) day's duration


1v111,W._2677238.4
                                                   4




                                                                                                      WTEM_Poh10002511
         Case 20-12602-BLS            Doc 70-2         Filed 10/26/20     Page 99 of 160




each if requested by the opposing party and if the tribunal finds that such depositions would
contribute-to-tire-efficiern-developme     le.,nce

        (e)    The sole exception to this Section 1.5 involves suits brought on behalf of the
Lender seeking a temporary restraining order, preliminary injunction, and/or permanent
injunction ("injunctive relief') based upon (i) any failure of the Borrower to use the proceeds
advanced hereunder exclusively as set forth in this Agreement, the Promissory Note, the
Financing Documents or any other documents related to this Agreement; (ii) any act by the
Bonow                               gigrjaniend- r .Cha                  ee    cone     Sell or aSSi n

the Life Insurance Policy without the express written consent of the Lender; or (iii) any failure to
act by the Borrower or any Guarantor that results, directly or indirectly, in the transfer of the Life
Insurance Policy or any amendment, change of ownership, cancellation, conveyance, sale or
assignment thereof, in the event there is immediate and irreparable injury, loss, or damage
(which immediate and irreparable injury, loss, or damage may be presumed by law and/or by
agreement of the Parties).

       (f)      The parties hereby expressly agree, and each interested third party in receipt of
this Agreement acknowledges, that the arbitration provisions in this Section 1.5 shall not apply to
the Trustee in respect of its rights, duties, protections and immunities under the Trust Agreement.

                                            ARTICLE 2

                             GENERAL PAYMENT PROVISIONS

2.1.    Payments.

       (a)     All payments by the Trust of any Obligations shall be made in Dollars in
immediately available funds, without defense, setoff or counterclaim, free of any restriction or
condition, and delivered to the Lender not later than 12:00 p.m. (EST) on the date due by wiring
such funds to the Lender at such account as the Lender may from time to time designate in
writing to the Trust or by payment of bank or certified check to the Lender's address as it may
from time to time provide in writing to the Trust.

         (b)    Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the payment of interest hereunder.

2.2.    Default Interest; Payments Set Aside.

        (a)     Any Obligations payable by the Trust under the Promissory Note or any
Financing Document not paid when due (whether upon the Maturity Date or otherwise), and any
Obligations payable at any time if a Default or an Event of Default shall have occurred and be
continuing (without reference to any cure period), shall (to the fullest extent permitted by law)
bear interest from the date when due, or the date upon which such Default or Event of Default
shall have occurred, until paid in full at a rate per annum equal to the Interest Rate in effect at the
time of such due date or Default or Event of Default plus 2% per annum (the "Default Rate").



MILW2677238.4
                                                   5




                                                                                                     WTEM_Poh10002512
         Case 20-12602-BLS          Doc 70-2         Filed 10/26/20    Page 100 of 160




       (b)     To the extent that the Trust makes a payment to the Lender, or the Lender
enforces-any security-interest-er—lien, and such-paymentor-proceeds_aLsuch_enforce.ment or any
part thereof are subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any bankruptcy or
insolvency law, any other state or federal law, common law or any equitable principles, then, to
the extent of such recovery, the obligation or part thereof originally intended to be satisfied, and
all Encumbrances, rights and remedies therefor or related thereto, shall, to the fullest extent
permitted by law, be revived and continued in full force and effect as if such payment had not
been made or such en oit,e

2.3.    Determinations and Delegation by Lender.

       (a)    Any determination by the Lender or a Person retained by the Lender of the
principal amount including capitalized interest shall be binding absent manifest error.

        (b)    The Lender may retain a servicer, a special servicer, a calculation agent, an
actuary or other. Person to make any determinations, prepare any calculations, reports and
notices, and provide any other services in connection with the Lender's performance of its
obligations, or the exercise of its rights, under this Agreement and the other Financing
Documents.

2.4.     Prepayment.

No privilege is reserved by Borrower to prepay any principal due hereunder and under the
Promissory Note prior to the Maturity Date, except that the Borrower may after giving five (5)
days' prior written notice to Lender, prepay in full, but not in part, all principal and interest to
and including the date on which payment is made, along with all sums, amounts, advances, or
charges due under this Agreement, the Promissory Note or the other Financing Documents, upon
the payment of the Yield Maintenance Premium. Notwithstanding the foregoing, no Yield
Maintenance Premium payment shall be required in the event that a full prepayment of the
Obligations hereunder is made promptly following a death of the Insured under the Life
Insurance Policy.

                                           ARTICLE 3

                                 CONDITIONS PRECEDENT

3.1.     Conditions Precedent to the Initial Premium Funding Date.

       The Lender in its sole discretion may make the Advance. In addition to any other
conditions imposed by the Lender, the Lender shall not make the Advance unless the following
conditions have been satisfied or waived:

        (a)     The Lender shall have received this Agreement and the other documents
described in the Closing Package, each duly executed and dated the Initial Premium Funding
Date (or such earlier date as shall be satisfactory to the Lender), and in form and substance
satisfactory to the Lender;


MILW_2677238.4
                                                 6




                                                                                                   VVTEM_Poh10002513
         Case 20-12602-BLS          Doc 70-2         Filed 10/26/20    Page 101 of 160




        (b)     The Lender shall be satisfied that the life insurance illustration corresponds with
the polity faun numberTpersonaklatar underwriting classification_a d cash surrender value set
forth in the Life Insurance Policy to be provided on the Initial Premium Funding Date; and

       (c)    The representations and warranties of the Trust contained herein and in the other
Financing Documents shall be true and correct on and as of the Initial Premium Funding Date to
the same extent as though made on and as of such date (except to the extent such representations
and warranties relate to a specified date); all obligations of the Trust in this Agreement and the
                                  're4to-be-perfortu                               re 'um Fundin
Date shall have been performed; and no event shall have occurred and be continuing or would
result from the making of such Advance or the consummation of the other transactions
contemplated hereby that would constitute an Event of Default or a Default under this
Agreement or the other Financing Documents.

3.2.     Termination.

       From the Execution Date to the Initial Premium Funding Date, this Agreement may be
terminated at any time at the Lender's sole discretion with written notice to the Trust.

                                           ARTICLE 4

                         REPRESENTATIONS AND WARRANTIES

      The Trust represents and warrants to the Lender, as of the Execution Date, the Initial
Premium Funding Date and on the dates otherwise specified below, as follows:

        (a)    Organization. The Trust Agreement is valid and enforceable and is in full force
and effect under the laws of the State of Utah (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors' rights generally and to equitable
principles of general application, regardless of whether such principles are considered in a
proceeding in equity or at law). The Trust has requisite capacity and all requisite power and
authority and all requisite authorizations, consents and approvals, in each case, to hold the trust
estate, to purchase and own the Life Insurance Policy, to enter into the Financing Documents to
which the Trust is a party and to carry out the transactions contemplated thereby.

       (b)     Execution. This Agreement and the other Financing Documents to which the
Trust is a party have been duly executed and delivered by the Trustee. Assuming due
authorization, execution and delivery by the other parties thereto, this Agreement and such other
Financing Documents constitute legal, valid and binding obligations of the Trust, enforceable
against the Trust in accordance with their terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors' rights generally and
to equitable principles of general application, regardless of whether such principles are
considered in a proceeding in equity or at law).

        (c)    No Conflict. The execution and performance by the Trust of this Agreement and
the other Financing Documents to which it is a party do not (i) violate, conflict with or result in
the breach of any provision of its constitutive documents or the Trust Agreement, (ii) conflict


MILW_2677238.4
                                                 7




                                                                                                  WTEM_Poh10002514
          Case 20-12602-BLS          Doc 70-2         Filed 10/26/20     Page 102 of 160




with or cause a violation of any Law or Governmental Order applicable to it or to any of the
Truses-assets-,--properties-or-busin        ii-)-eortf           ult in any-breach-of,-constitutP a
default (or event which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of termination, amendment
or acceleration pursuant to any Contract to which the Trust is a party.

        (d)     Consents. No authorization, approval, consent, franchise, license, covenant, order,
ruling, permit, certification, exemption, notice, declaration or similar right, undertaking or other
action-of, to or by, or any filing, qualif-icat.
is required to be obtained by the Trust that has not been obtained or is not in full force and effect,
and no registration, declaration, or filing with any Governmental Authority is required to be
given or made by the Trust to or with, any Governmental Authority that has not been given or
made or the applicable waiting period for which has not expired or terminated, each in
connection with the execution and delivery of this Agreement and the other Financing
Documents and the consummation of the transactions contemplated hereby and thereby.

        (e)    No Default; Compliance and Litigation. No Default or Event of Default under this
Agreement or any other Financing Document has occurred and is continuing. The Trust is not in
violation of any Law or Governmental Order applicable to it or any of its properties or assets. No
judicial, administrative or arbitral proceeding is pending or, to the best knowledge of the Trust,
threatened against the Trust, which would have an adverse effect on the Trust's ability to
perform under the Financing Documents.

       (f)     Payment of Taxes. The Trust has filed all tax returns and reports of the Trust
required to be filed, and all taxes shown on such tax returns to be due and payable, and all
assessments, fees and other governmental charges upon the Trust and upon its properties, assets,
income, businesses and franchises which are due and payable, have been paid when due and
payable.

        (g)    Investment Company Act. The Trust is not subject to regulation under the
Investment Company Act of 1940, as amended and is not a "registered investment company" or
company "controlled" by a "registered investment company" or a "principal underwriter" of a
"registered investment company" as such quoted terms are defined in the Investment Company
Act of 1940, as amended.

        (h)    Purpose of Loan. The Trust has entered into this Agreement for estate and
retirement planning purposes and the Trust has no present intention to transfer the Life Insurance
Policy or any interest therein, other than any collateral assignment or pledge made in connection
with this Agreement.

        (i)     Independent Decision. The Trust has read and understood, and the Trust has
signed or caused to be signed by the appropriate Persons (other than Lender), each document in
the Closing Package. The Trust has been encouraged by Lender to consult with and has had
ample opportunity to receive advice from attorneys, accountants and tax or other financial
advisors of its choosing. The Trust has considered other options for financing the Life Insurance
Policy, and is satisfied that entering into this Agreement and the other Financing Documents and
consummating the transactions contemplated by this Agreement and the other Financing


M1LW_2677238,4
                                                  8




                                                                                                     WTEM_Poh10002515
         Case 20-12602-BLS          Doc 70-2         Filed 10/26/20    Page 103 of 160




Documents are in the best interests of the Trust. The Trust acknowledges that it has had this
Agre nient-an-d the-other- Firrancing-Documents-for-an-atnetint-of-time-sufficient-to-thorough.ly__
analyze, discuss and receive advice from any professionals or anyone else of the Trust's
choosing.

        (j)    Trustee. At least one trustee of the Borrower is an attorney, certified public
accountant or bank or trust company which is authorized to serve as trustee for the Borrower in
the state where the Borrower has its situs and has its principal place of administration.

The representations and warranties made by the Trust hereunder shall at all times be true until
the termination of this Agreement in accordance with the terms hereof.

                                          ARTICLE 5

                                         COVENANTS

        For so long as any Obligations remain outstanding, the Trust hereby covenants and agrees
as follows:

         (a)     To take such further action and/or execute and deliver all further assurances,
documents and/or instruments as may be reasonably requested by the Lender in order to (i)
effect, administer or enforce the transactions contemplated by this Agreement and the other
Financing Documents to which the Trust is a party, (ii) permit the realization of the benefits of
any collateral assignment or pledge of the Life Insurance Policy to the Lender and its assigns,
(iii) execute any documents reasonably requested by the Lender to submit to the Insurer for
payment of the Death Benefit, and (iv) authorize the provision and/or delivery of medical,
financial, personal and other information and documentation about the Insured to the Lender, any
affiliate of the Lender, any of their assigns, or any Insurer from any physician, hospital, medical
provider, provider of a life expectancy estimate, insurance company or other Person with respect
to the Insured.

       (b)     To notify the Lender in writing of any change of the address, telephone number or
other contact information of the Trustl. The Trust acknowledges that the Lender or its designee
may be verifying quarterly the current addresses, contact information and other relevant
information of the Trust. The Trust covenants and agrees that it shall accurately complete and
manually execute its response and return the same to the Lender and/or its designees in a timely
manner. The Trust further acknowledges that the Lender or its designee may use other methods
to obtain such information, and the Trust agrees to cooperate, and to request that other Persons
cooperate, in providing such information.

        (c)     If the Trust receives proceeds derived or to be derived from the Life Insurance
Policy or from the sale of the beneficial interests in the Trust, to (i) hold such proceeds in trust
for the benefit of the Lender and its assigns (to the extent of amounts owed hereunder), (ii) notify
the Lender of such receipt within three (3) Business Days, (iii) transfer, convey and pay over
such proceeds (to the extent of amounts owed hereunder) to the Lender within three (3) Business
Days of its receipt of payment instructions from the Lender and (iv) take any and all actions
reasonably requested by the Lender, at the expense of the Lender, in order to change the payment


MILW_2677238.4
                                                 9




                                                                                                   VVTEM_Poh10002516
          Case 20-12602-BLS            Doc 70-2      Filed 10/26/20       Page 104 of 160




instructions with respect to such Life Insurance Policy or such beneficial interest such that
proceeds th-erferoi r p- ayabte directly to-the-henderor-any-person design-ated-in-writing by the
Lender.

        (d)   The Trust shall preserve its existence as a trust established under the laws of the
State of Utah, and shall not change its form of organization, amend the Trust Agreement or
permit an Encumbrance to the Life Insurance Policy or any Collateral (except as contemplated
by this Agreement) without the consent of the Lender. The Trust shall maintain an office located
     e state

        (e)    The Trust shall pay all Taxes imposed upon the Trust or any of its properties or
assets before any penalty or fine accrues thereon, and shall notify the Lender of any such Taxes
as soon as the Trust has actual knowledge thereof .

       (1)     The Trust shall notify the Lender in writing of(i) the Insured's death, and (ii) any
breaches of the representations and warranties of the Trust or the Insured in this Agreement or
the other Financing Documents within one (1) business day of its actual knowledge thereof.

        (g)   The Trust shall not engage in any business or activity other than (i) the
acquisition, maintenance and protection of the Life Insurance Policy and (ii) the entering into
this Agreement, the Promissory Note and the other Financing Documents contemplated hereby;

        (h)    The Trust shall not incur any indebtedness not committed or provided by this
Agreement or assume or guaranty directly or indirectly any indebtedness of any other entity,
other than Trustee's fees (and any related costs of counsel and out of pocket expenses and other
Trustee Expenses), except with the express written consent of the Lender, which consent shall be
granted or withheld in the sole discretion of the Lender;

          (i)     The Trustee shall not dissolve or liquidate the Trust, in whole or in part; and

       (j)      Following an Event of Default, the Trust shall accept written instructions from the
Collateral Agent under the Collateral Assignment regarding the disposition of the Life Insurance
Policy and any other Collateral or proceeds covered thereby, including instructions to assign
ownership of the Life Insurance Policy to the Lender or any third party engaged to dispose of the
Collateral, or to dispose of the Collateral in a commercially reasonable fashion or as otherwise
directed by the Collateral Agent.

        (k)     In the event that the Trust elects to sell, assign or settle, or to consider selling,
assigning or settling, the Life Insurance Policy when any amounts are outstanding hereunder, the
Trust agrees to solicit bona fide offers (each, an "Offer") from multiple potential buyers (each, a
"Bidder"), at least one of which shall be either (a) a duly licensed life settlement provider
identified to the Trust by the Lender or (b) a Bidder identified by a duly licensed life settlement
broker or life agent identified to the Trust by the Lender, provided that any person identified or
referred to the Trust by the Lender under clauses (a) or (b) shall not be affiliated with, or related,
to the Lender in any manner. This covenant is designed solely to protect the owners or
beneficiaries of the Trust and to ensure that if a sale, assignment or settlement is pursued that at
least one bona fide offer is obtained. For avoidance of doubt, the Trust shall not be obligated



/vIILW2677238.4
                                                   10




                                                                                                     WTEM_Poh10002517
             Case 20-12602-BLS      Doc 70-2       Filed 10/26/20       Page 105 of 160




whatsoever to consummate a sale, assignment or settlement of a Life Insurance Policy with any
person Identified m—efe-m
                  or     -d-to the-Trust-by-the-L-endef.

                                           ARTICLE 6

                            EVENTS OF DEFAULT AND REMEDIES

6.1,        Events of Default.

       The occurrence and continuance of any of the following events shall constitute an "Event
of Default":

        (a)    Payment Default. Trust fails to make any payment within three (3) Business
Days after the same becomes due and payable under this Agreement, the Promissory Note or any
other Financing Document.

        (b)    Other Defaults. Trust fails to comply with or to perform any other term,
obligation, covenant or condition contained in the Promissory Note, this Agreement or in any of
the other Financing Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Trust.

       (c)     False Statements. Any warranty, representation or statement made or furnished
to Lender  by Trust, the Insured, or on Trust's behalf under the Promissory Note, this Agreement
or any other Financing Document is false or misleading in any material respect, either now or at
the time made or furnished or becomes false or misleading at any time thereafter.

        (d)     Related Agreements. The Life Insurance Policy, Promissory Note, this
Agreement, Security Agreement or any other Financing Document ceases to be in full force and
effect (including failure of any collateral document to create a valid and perfected security
interest or lien) at any time and for any reason; the Trust becomes a revocable trust, contests the
validity or enforceability of any Financing Document or denies that it has any further liability
under any Financing Document to which it is a party, or cancels or terminates, or attempts to
cancel or terminate, the Life Insurance Policy; or the Insurer contests the Life Insurance Policy
based on the Trust lacking an insurable interest in the life of the Insured.

        (e)     Indebtedness, Creditor or Forfeiture Proceedings. Any garnishment of any of
Trust's accounts, attachment, lien, levy, additional encumbrance or additional security interest
being placed upon any of the Collateral, or any commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any other method, by any
creditor of Trust or by any governmental agency against any Collateral, and which is not
discharged in full within one (1) day of the placement thereof. However, this Event of Default
shall not apply if there is a good faith dispute by Trust as to the validity or reasonableness of the
claim which is the basis of the creditor or forfeiture proceeding and if Trust gives Lender written
notice of the creditor or forfeiture proceeding and deposits with Lender monies or a surety bond
for the creditor or forfeiture proceeding, in an amount determined by Lender, in its sole
discretion, as being an adequate reserve or bond for the dispute.



AilLW....267723 8.4
                                                 11




                                                                                                    VVTEM_Poh10002518
          Case 20-12602-BLS          Doc 70-2       Filed 10/26/20       Page 106 of 160




        (f)     Insolvency or Default of Trust. The Trust is: (i) dissolved, liquidated or
terminated; cirri's uiiab-te-to pay itrd-ebts-as-they-ma ure;tiThnakes-an-assignment-for the-benefit
of creditors; (iv) is bankrupt or insolvent; (v) seeks appointment of, or becomes the subject of an
order appointing, a trustee, conservator, liquidator or receiver as to all or part of its assets; (vi)
commences, approves or consents to, or is the debtor in, any case or proceeding under any
bankruptcy, reorganization or similar law, and in the case of an involuntary case or proceeding,
such case or proceeding is not dismissed thirty (30) days following its commencement; (vii) is
the subject of an order for relief in an involuntary case under federal bankruptcy law; (viii) the
Trust defaults under any loan, extension of erect* ,
agreement, or any other agreement, in favor of any other creditor or person that may materially
affect any of Trust's property or Trust's ability to repay the Promissory Note or perform Trust's
Obligations under the Promissory Note, this Agreement or any of other Financing Documents; or
(ix) Trust violates any Law.

        (g)      Insolvency or Default of Insured or Guarantor. (i) The Insured or any Guarantor
makes an assignment for the benefit of creditors; (ii) The Insured or any Guarantor is adjudicated a
bankrupt or insolvent; (iii) The Insured or any Guarantor seeks appointment of, or becomes the
subject of an order appointing, a trustee, conservator, or receiver as to all or part of his or her
assets; (iv) The Insured or any Guarantor commences, approves or consents to, or is the debtor in, any
case or proceeding under any bankruptcy or similar law and, in the case of an involuntary case or
proceeding, such case or proceeding is not dismissed thirty (30) days following its
commencement; (v) The Insured or any Guarantor is the subject of an order for relief in an
involuntary case under federal bankruptcy law; (vi) Trust defaults under any loan, extension of
credit, security agreement, purchase or sales agreement, or any other agreement, in favor of any
other creditor or person that may materially affect any of Trust's property or Trust's ability to
repay the Obligations; or (vii) any Guarantor defaults under the terms of the Personal Guaranty.

        (h)    Events Affecting Guarantor. Any of the preceding events occurs with respect
to any Guarantor of any of the indebtedness under the Promissory Note or any Guarantor dies or
becomes incompetent, or revokes or disputes the validity of, or liability under, any guaranty of
the indebtedness evidenced by the Promissory Note; in the event of a death, Lender, at its option,
may, but shall not be required to, permit the Guarantor's estate to assume unconditionally the
obligations arising under the guaranty in a manner satisfactory to Lender, and, in doing so, cure
any Event of Default.

       (i)    Adverse Change.        A material adverse change occurs in Trust's financial
condition, or Lender believes the prospect of payment or performance of the Obligations is
materially impaired.

               Cure Provisions. Other than as set forth in the preceding clauses of this Section,
failure by the Trust or Insured, as applicable, to perform in any material respect any of its
obligations under the Promissory Note, this Agreement, Security Agreement or any other
Financing Document to which either is a party if such failure is not remedied on or prior to the
fifteenth (15th) day after written notice of such failure is given to the Trust or the Insured,
respectively, by the Lender.




MILW_2677238.4
                                                  12



                                                                                                     VVTEM_Poh10002519
         Case 20-12602-BLS           Doc 70-2       Filed 10/26/20       Page 107 of 160




6.2.    Remedies.

        (a)     Automatically upon the occurrence of any Event of Default described in Section
6.1, and in the case of any other Event of Default, upon notice from the Lender to the Trust, the
Total Amount Due, together with all other Obligations, shall immediately become due and
payable, without presentment, demand, protest or other requirements of any kind, all of which
are expressly waived by the Trust.


addition to the remedies set forth in Section 6.2(a) above, the Lender and its assigns shall have
the right to:

               (i)       exercise all rights and remedies provided for herein or in any other
        Financing Document (including surrendering the Life Insurance Policy) or otherwise
        available to it at law or in equity, and all rights and remedies of a secured party on default
        under the Uniform Commercial Code; and

                (ii)   execute any instrument and do all other things necessary and proper to
        protect, preserve and realize upon any Collateral and the other rights contemplated
        hereunder and under the other Financing Documents.

       (c)     Upon the occurrence and during the continuance of an Event of Default, the Trust
agrees to accept written instructions from the Collateral Agent regarding the disposition of the
Life Insurance Policy and any other Collateral or proceeds thereof, including instructions to
assign ownership of the Life Insurance Policy to the Lender or any third party engaged to dispose
of the Collateral, or to dispose of the Collateral in a commercially reasonable fashion or as
otherwise directed in writing by the Collateral Agent.

                                            ARTICLE 7

                                      OTHER PROVISIONS

7.1.    Notices.

        All notices, requests, claims, demands and other communications required or permitted to
be given hereunder shall be in writing, shall be given to the Lender and the Trust (with a copy to
the Insured), shall be delivered by hand or telecopied or sent by reputable overnight courier
service, and shall be deemed given when so delivered by hand or telecopied (with proof of
transmission) or emailed or one (1) Business Day after being sent by reputable overnight
domestic courier service, and five (5) Business Days after being sent by reputable overnight
international courier service.      All such notices, requests, claims, demands and other
communications shall be addressed as set forth below, or pursuant to such other instructions as
may be designated in writing to the other party in accordance with this Section.




MILW2677238.4
                                                  13



                                                                                                     VVTEM_Poh10002520
         Case 20-12602-BLS             Doc 70-2      Filed 10/26/20      Page 108 of 160




If to the Trust:                       Phyllis Pohl Irrevocable Trust
                                       clo Bank of Utah►, co=trustee
                                       200 East South Temple Suite 210
                                       Salt Lake City, UT 84111
                                       Phone:
                                       Fax:
                                       Email:

                                       rnyttts t'ont irrev ca
                                       c/o Thomas Mahoney Jr, co-trustee
                                       110 Oglethorpe Avenue East
                                       Savannah, GA 31401


    With a copy to insured:            Phyllis Pohl
                                       10510 Laurel Estates Lane
                                       Wellington, FL 33467
                                       Phone: 561-642-1411
                                       Fax:
                                       Email:


If to the Lender:                      Imperial Premium Finance, LLC
                                       701 Park of Commerce Blvd.
                                       Suite 301
                                       Boca Raton, FL 33487
                                       Phone: 561-995-4200
                                       Fax: 561-995-4201
                                       Email:

7.2.     Expenses.

        (a)    Except as otherwise specified in this Agreement, all costs and expenses,
including, without limitation, fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions contemplated
hereby, shall be paid by the party incurring such costs and expenses unless, at any time after the
Initial Premium Funding Date, the Lender elects in its sole discretion to pay the costs and
expenses of any other party hereto.

        (b)    The Trust agrees, after the occurrence of a Default or an Event of Default, to pay
all costs and expenses incurred by the Lender in enforcing any Obligations of, or in collecting
any payments due from, the Trust hereunder or under the other Financing Documents, including
reasonable fees and expenses of the Lender's attorneys (which shall include the allocated costs of
internal counsel), financial advisors and accountants within five (5) Business Days after
receiving an invoice from the Lender.

         (c)       This Section shall survive the payments of all other amounts due hereunder.


MILW_2677238.4
                                                   14



                                                                                                 WTEM_Poh10002521
         Case 20-12602-BLS          Doc 70-2      Filed 10/26/20       Page 109 of 160




7.3. Completeness. Notwithstanding anything else herein to the contrary, if the Life
 nsurance o icy is no issue a he time this Agree-ment-is executed;- the-B-orrower-authorizes
the Lender to fill in the name of the insurance company, policy number and face amount of the
policy after the Life Insurance Policy directly or indirectly funded hereby is issued.

7.4.    Confidentiality.

       (a)     The Lender is committed to maintaining the confidentiality, integrity and security
of personal *
have to contact the Lender to benefit from the Lender's privacy protections; they apply
automatically. By entering into this Agreement, the Trust consents to the collection and use of
information as set forth below and in Schedule B.

        (b)    The Lender agrees (i) not to use or disclose non-public medical, financial and
personal information about the Trust and the Insured except as necessary, in the opinion of the
Lender, to secure funding or insurance for its obligations under this Agreement or the other
Financing Documents or to effect, administer or enforce the transactions contemplated by this
Agreement, the other Financing Documents and any other agreements entered into in connection
therewith, including, without limitation, the sale or exercise of rights under the Life Insurance
Policy; and (ii) to keep such information confidential and limit access to such information to
those Persons who, in the Lender's reasonable discretion, require access to such information to
effect, administer or enforce the transactions contemplated by this Agreement, the other
Financing Documents and any other agreements entered into in connection therewith, including,
without limitation, the sale or the exercise of rights under the Life Insurance Policy.

       (c)     Nothing in this Section shall prohibit disclosure of information that is required or
permitted by any Law or regulation, including, but not limited to, the Gramm-Leach-Bliley Act
of 1999, or in response to legal process or to the extent that it may otherwise have become
publicly available without the fault of the person proposing to disclose. In addition,
notwithstanding anything herein to the contrary, in accordance with Section 1.6011-4(b)(3) of
the United States Treasury Regulations, the parties (and each employee, representative, or other
agent of any party) may disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions or other tax analyses) that are provided to the parties relating to
such tax treatment and tax structure.

7.5.    Entire Agreement; Effectiveness; Counterparts; Headings; Severability.

       (a)     This Agreement, together with the other Financing Documents, embodies the
entire agreement and understanding between the Trust and the Lender with respect to the
financing hereunder and supersedes all prior, contemporaneous or subsequent oral agreements of
the Trust and the Lender.

       (b)     This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument. Delivery of an executed counterpart of a




MILW2677238 A
                                                15



                                                                                                  VVTEM_Poh10002522
         Case 20-12602-BLS          Doc 70-2      Filed 10/26/20       Page 110 of 160




signature page to this Agreement by facsimile shall be effective as delivery of an original
executed counterpart of this Agreement.

        (c)     Section headings herein are included herein for convenience of reference only and
shall not constitute a part hereof for any other purpose or be given any substantive effect.

       (d)    In case any provision in or obligation hereunder shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of the remaining
                                         .
provisions o                                        gation in any other jurisdiction, shall not in
any way be affected or impaired thereby.

7.6.     Amendments and Waivers.

        No amendment, waiver, modification or supplement of any provision of this Agreement
shall be effective unless the same shall be in writing and signed by the Lender and the Trust,
provided that no amendment, waiver, modification or supplement of any provision of this
Agreement that affects the rights or obligations of the Insured shall be effective until approved in
writing by the Insured, and each amendment, waiver, modification, supplement or consent shall
be effective only in the specific instance and for the specific purpose for which given. Any
forbearance or failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or remedy. The rights,
powers and remedies given to the Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute or rule of law or
in any of the other Financing Documents.

7.7.     Assignments; Third Party Beneficiaries.

       (a)     Except as otherwise expressly provided herein to the contrary, this Agreement
shall be binding upon and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns, and nothing herein is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement. The rights or obligations hereunder or any interest therein of the Trust
may not be assigned or delegated without the prior written consent of the Lender.

        (b)     The Lender shall have the right at any time to sell, assign or transfer all or any
portion of its rights and obligations under this Agreement and the other Financing Documents,
including, without limitation, all or a portion of the financing hereunder or any other of the
Obligations to (i) any Affiliates of the Lender, including Imperial PFC Financing, LLC, an
Illinois limited liability company ("Imperial PFC Financing") or (ii) to any Wholesale Lender.
Further, the Lender shall have the right at any time, with notice to, and the written consent of the
Borrower, which consent shall not be unreasonably withheld, delayed or conditioned, to sell,
assign or transfer all or any portion of its rights and obligations under this Agreement and the
other Financing Documents, including, without limitation, all or a portion of the financing
hereunder or any other of the Obligations to any other third party. The Lender shall also have
the right at any time, without notice to or consent of any other party, to sell one or more




MILW_2677238,4
                                                16



                                                                                                  VVTEM_Poh10002523
         Case 20-12602-BLS            Doc 70-2       Filed 10/26/20        Page 111 of 160




participations to any Person in all or any part of the financing hereunder or in any of the other
Obligations on terms and— cond..iti                         —t-o.
                                 761 si'-§61,isa176tdiyth-ere

        (c)     The Lender may, without notice to or consent of any other party, pledge,
collaterally assign or grant a security interest in the right, title and interest of the Lender in and to
this Agreement and the other Financing Documents and its interest in the Collateral. In such
case, the Lender shall remain liable for all of its obligations under this Agreement and the other
Financing Documents, and the secured party shall not be liable for any obligation of the Lender
whether un ert is greemen or            o er

7.8.     Limited Liability of Trustees.

       (a)      It is expressly understood and agreed by the parties hereto that in no event shall
Bank of Utah and Thomas Mahoney Jr, as co-trustees of the Trust, in its individual capacity have
any liability for the representations, warranties, covenants, agreements or other obligations of the
Trust hereunder or under any schedule, exhibit, appendix or other document in connection with
this Agreement, as to all of which recourse shall be had solely to the assets of the Trust, and
under no circumstances shall Bank of Utah and Thomas Mahoney Jr as co-trustees of the Trust
be personally liable for the payment of any indebtedness or expenses of Trust or be liable for the
breach or failure of any obligation, representation, warranty or covenant made or undertaken by
Trust under this Agreement or under any schedule, exhibit, appendix or other document in
connection with this Agreement.

       (b)     In no event shall any officers, directors, employees, agents, accountants, attorneys
or service providers of Lender be liable in their personal capacities to any Person for the
representations and obligations of the Lender under any Financing Document.

7.9.     Survival of Representations, Warranties and Agreements.

       All representations, warranties and agreements made in this Agreement shall survive the
execution and delivery hereof, and shall continue in full force and effect, until no Obligation
remains outstanding.

7.10.    Governing Law.

     THIS AGREEMENT AND ALL MATTERS RELATING THERETO SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LOCAL LAW OF
THE STATE OF UTAH (WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THAT COULD OR WOULD CAUSE THE APPLICATION OF ANY OTHER LAWS), ALL
RIGHTS AND REMEDIES BEING GOVERNED BY SAID LAW.




MILW_2677238.4
                                                   17



                                                                                                       WTEM_Poh10002524
         Case 20-12602-BLS          Doc 70-2      Filed 10/26/20      Page 112 of 160




                                          ARTICLE 8

                   DEFINITIONS AND RULES OF INTERPRETATION

8.1.    Definitions.

        As used in this Agreement, the following terms shall have the respective meanings set
forth in this Section.

       "Advance" means the initial amount advanced as set forth in this Agreement, equal to the
sum of Premium plus any amounts advanced for the payment of Trustee Expenses.

      "Advance for Trustee Expenses" means amounts advanced for the payment of Trustee
Expenses, subject to such adjustments as the Lender may elect.

        "Beneficiary" means the beneficiary of the Trust.

        "Bidder" has the meaning set forth in Section 5(k).

        "Borrower" has the meaning set forth in the introductory paragraph.

        "Business Day" means (i) any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the States of Utah or New York, or is a day on which banking
institutions located in such states are authorized or required by law or other governmental action
to close.

       "Closing Package" means, collectively, the agreements, instruments, certificates, reports
and documents set forth in Schedule A to this Agreement, to the extent they are required to be
delivered and/or completed on or prior to the Initial Premium Funding Date.

       "Collateral" means the Trust's entire beneficial interest in and to the Life Insurance
Policy and any related documents and security and the death benefits payable under the Life
Insurance Policy and all proceeds thereof.

       "Collateral Agent" means such person or entity designated as the collateral agent in the
Collateral Assignment.

       "Collateral Assignment" means the agreement under which the Borrower assigns the Life
Insurance Policy as collateral to secure the Obligations due or to become due hereunder.

       "Contract" means any contract, agreement, lease, sublease, license, note, bond, mortgage
or indenture, permit, franchise, insurance policy or other instrument, whether written or oral.

        "Death Benefit" means the amount paid by any Insurer upon the death of the Insured
under the terms of the Life Insurance Policy, including any interest paid by the Insurer
attributable to the period beginning on the Death Date.

         "Death Date" means the date on which the Insured dies.



MILW_2677238.4
                                                18



                                                                                                VVTEM_Poh10002525
         Case 20-12602-BLS           Doc 70-2      Filed 10/26/20       Page 113 of 160




        "Default" means (i) a condition or event that, after notice or lapse of time or both, would
constitute an Event o e au t un er s greement-or-(iiyany—default- tinder-any-Finaneing
Document.

        "Default Rate" means the rate of interest set forth in Section 2.2(a).

        "Disputes" has the meaning set forth in Section 1.5(a).

                                                        ey--ofIlaellnited_States_ofAmef

        "Encumbrance" means any mortgage, pledge, hypothecation, assignment, security
interest, charge, lien (statutory or other), or encumbrance of any kind (including any agreement
to give any of the foregoing, any conditional sale or other title retention agreement, any lease in
the nature thereof) and any option, trust or other preferential arrangement having the practical
effect of any of the foregoing.

         "Event of Default" means each of the events set forth in Section 6.1.

      "Execution Date" means the date on which this Agreement is fully executed by the
Lender and the Trust.

       "Financing Documents" means this Agreement, any pledge or collateral assignment of
the Life Insurance Policy, the Disclosure Statement Representations and Warranties and
Consent, the Personal Guaranty, the Closing Package and all other documents, instruments or
agreements executed and delivered by the Trust for the benefit of the Lender in connection
herewith, as the same may be amended or modified with the consent of the Lender.

        "Governmental Authority" means any foreign, or U.S. federal, state, regional, local,
municipal or other government, or any department, commission, board, bureau, agency, public
authority or instrumentality thereof or any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government or any court or arbitrator.

       "Governmental Order" means any order, writ, judgment, injunction, decree, stipulation,
determination or administrative ruling or award entered by or with any Governmental Authority.

         "Guarantor" means any person who delivers a Personal Guaranty to guaranty a portion or
all of the Obligations due by the Borrower hereunder.

          "Imperial PFC Financing" has the meaning set forth in Section 7.7(b).

         "Initial Premium Funding Date" means the date on which the Lender makes the Advance
in its sole discretion pursuant to Section 3.1.

         "Insured" means Phyllis Pohl .

         "Insurer" means the issuer of the Life Insurance Policy as identified in this Agreement.




MILW_2677238.4
                                                 19




                                                                                                    WTEM_Poh10002526
         Case 20-12602-BLS          Doc 70-2      Filed 10/26/20       Page 114 of 160




      "Insurer's Mailing Address for Payments" is as follows: Lincoln Benefit Life Company,
2940 South 84th Street , rniEbiri,-NE-6135-0-67-41-42.

        "Interest Period" means each period commencing on the first day of each calendar month
during the term of this Agreement (or, in the case of the first Interest Period, the date the
Advance is made) and ending on the last day of each calendar month during the term of this
Agreement (or in the case of the final Interest Period, the Maturity Date or such earlier date the
Obligations hereunder become due or are pre-paid by the Trust).

      "Interest Rate" means a per annum rate of interest set as follows: floating, LIBOR (one
month) plus 756 basis points (indicative rate on January 30, 2008 is 12.16%), adjusted monthly..

        "Interest Determination Date" means, with respect to any Interest Reset Date for an
Interest Period, the second London Banking Day prior to such Interest Reset Date.

       "Interest Reset Date" means, with respect to each Interest Period, the first (1st) day of
such Interest Period.

        "LIBOR" means, with respect to any Interest Period, the London Interbank Offered Rate
(one month) on the Interest Determination Date which is publicly announced in the "Money
Rates" section of The Wall Street Journal, Eastern Edition, or such other similar publication, as
is reasonably determined by the Lender.

       "Law" means any federal, national, supranational, state, provincial or local statute, law,
ordinance, regulation, rule, code, order, requirement or rule of law (including, without limitation,
common law).

       "Lender" means Imperial Premium Finance, LLC, a Florida limited liability company
authorized to do business in the State of Utah.

        "Lender Protection Insurance Charge" means an amount payable by the Borrower to the
Lender to reimburse the Lender for an insurance charge paid, directly or indirectly, by the
Lender to a third party insurer to protect the Lender or other interested person against losses
resulting from the failure of the Borrower to repay the Obligations hereunder in full and/or a
failure of the Lender to realize sufficient funds following an Event of Default from a foreclosure
upon all collateral for this Loan, including without limitation, the Life Insurance Policy and
collection efforts under any personal guaranties obtained in connection herewith.

        "Life Insurance Policy" means the life insurance policy or policies identified in this
Agreement, including all amendments, modifications and supplements thereto and all
restatements and replacements thereof.

        "Loan Date" has the meaning given to such term in Section 1.1 of this Agreement.

         "London Banking Day" means a day on which dealings in deposits in United States
dollars are transacted on the London Interbank Market.




MILW_26772384
                                                 20




                                                                                                  WTEM_Poh10002527
         Case 20-12602-BLS           Doc 70-2      Filed 10/26/20    Page 115 of 160




       "Maturity Date" means the earliest of: (i) one (1) Business Day after payment of any
proceeds o t e    e nsurance Policy, and-(ii) any-other-date brat- principal-and-interest-en-the
Total Amount Due shall become due and payable in full hereunder, whether by acceleration,
notice of prepayment, or otherwise.

      "Net Death Benefit" with respect to the financing hereunder means an amount equal to
the Death Benefit payable by the Insurer under the Life Insurance Policy less the Total Amount
Due and any other Obligations.

        "Obligations" means all payment and performance obligations of every nature of the
Trust from time to time owed to the Lender under any Financing Document, including without
limitation, the Total Amount Due in connection with the financing hereunder, principal, interest
(including interest which, but for the filing of a petition in bankruptcy or the commencement of
any insolvency, reorganization, or like proceeding with respect to the Trust would have accrued
on any Obligation, whether or not a claim is allowed against the Trust for such interest in such
proceeding), the Origination Fee, the Yield Maintenance Premium, the Lender Protection
Insurance Charge, fees, costs, expenses (including the reasonable fees, charges and
disbursements of counsel to the Lender), indemnification or otherwise.

         "Offer" has the meaning set forth in Section 5(k).

         "Origination Fee" means an amount equal to $110,684.83.

        "Person" means and includes natural persons, corporations, limited partnerships, general
partnerships, limited liability companies, limited liability partnerships, joint stock companies,
joint ventures, unincorporated associations, companies, trusts, banks, trust companies, business
trusts or other entity, or a government or political subdivision or agency thereof

       "Personal Guaranty" means a guaranty executed by the Insured in favor of the Lender in
such form as shall be agreed to by the Lender.

         "Policy Issued Date" means January 07, 2008.

       "Premium(s)" means the premium(s) for the Life Insurance Policy, subject to adjustment
with the Lender's approval, payable on the Initial Premium Funding Date.

       "Promissory Note" shall mean the promissory note from the Borrower to the Lender,
executed contemporaneously with this Agreement, evidencing amounts owed and/or to be owed
under this Agreement, as such note may be amended, modified or extended.

         "Rules" has the meaning set forth in Section 1.5(b).

        "Security Agreement" means each and every security agreement executed by any
beneficiary of the Trust pursuant to which beneficial interests in the Trust are pledged to secure
the obligations due by the Borrower to the Lender.

        "Tax" means any present or future tax, levy, impost, duty, assessment, charge, fee,
deduction or withholding of any nature and whatever called, by whomsoever, on whomsoever


MILW 2677238,4
                                                 21




                                                                                                WTEM_Poh10002528
        Case 20-12602-BLS            Doc 70-2      Filed 10/26/20        Page 116 of 160




and wherever imposed, levied, collected, withheld or assessed, and including interest, additions
to tax and-penalties.

       "Term" shall mean the twenty-six month period commencing on and including the Policy
Issued Date.

       "Total Amount Due" has the meaning given to such term in clause (b) of Section 1.3 of
this Agreement.

        "Trust" has the meaning set forth in the introductory paragraph.

        "Trust Agreement" means the Trust Agreement entered into between the Grantor named
therein and the Trustee, dated June 6, 2007.

       "Trustee" and/or "Co-Trustee means Bank of Utah and Thomas Mahoney Jr and any
successor or additional Trustee.

        "Trustee Expenses" means any fees and expenses of the Trustee which the Lender may
elect to advance.

         "Wholesale Lender" means any person or entity that provides or has provided financing
to the Lender or its Affiliates to, directly or indirectly, fund the making, continuing or carrying of
retail life insurance premium finance loans, including the financing under this Agreement. The
term "Wholesale Lender" shall include any Affiliates of a Wholesale Lender as well as agents
acting on behalf of one or more Wholesale Lender and named as such in agreements relating to
such financings.

       "Yield Maintenance Premium" shall mean the premium calculated as provided in
subparagraphs (a) through (c) of this definition below:

               (a)     Determine the "Reinvestment Yield." The Reinvestment Yield will be
        equal to the yield on the U.S. Treasury Issue ("Primary Issue")* selected by Lender,
        published one week prior to the date of prepayment, and converted to an equivalent
        monthly compounded nominal yield. In the event there is no market activity involving
        the Primary Issue at the time of prepayment, Lender shall choose a comparable Treasury
        Bond, Note or Bill ("Secondary Issue") which Lender reasonably deems to be similar to
        the Primary Issue's characteristics (i.e., rate, remaining time to maturity, yield).

                (b)     Calculate the "Present Value of the Loan," The Present Value of the Loan
        is the present value of the payments to be made in accordance with this Agreement and
        the Promissory Note (all installment payments and any remaining payment due on the
        Maturity Date discounted at the Reinvestment Yield for the number of months remaining
        from the date of prepayment to the Maturity Date).

               (c)    Subtract the amount of the prepaid proceeds (excluding the payment of
        this Yield Maintenance Premium) from the Present Value of the Loan as of the date of
        prepayment. Any resulting positive differential shall be the yield maintenance premium.



M1LW2677238.4
                                                 22



                                                                                                     VVTEM_Poh10002529
          Case 20-12602-BLS            Doc 70-2      Filed 10/26/20       Page 117 of 160




                      If at this time there is not a U.S. Treasury Issue for this prepayment
         period. At e ime o prepaym n         ndersirafrsefect-iii its sole-and-absolutc diseretien
         a U.S. Treasury Issue with similar remaining time to the end of the applicable
         prepayment period.

                 The Yield Maintenance Premium shall not be less than zero. Further,
         notwithstanding anything else herein to the contrary, in no event shall the Yield
         Maintenance Premium be in an amount which would cause the Borrower to pay more
         upon prepa nen o                                                   Id--have—piaid in full
         satisfaction of the loan hereunder at maturity on the scheduled Maturity Date and to the
         extent necessary, the Yield Maintenance Premium shall be reduced in the least amount
         needed to comply with this limit.

8.2.     Interpretation.

        (a)    A reference to any document or agreement shall include such document or
agreement as  amended,   modified or supplemented from time to time in accordance with its terms
or the terms of this Agreement.

         (b)      The singular includes the plural and the plural includes the singular.

         (c)      A reference to any law includes any amendment or modification to such law.

         (d)      A reference to any Person includes its permitted successors and permitted assigns.

         (e)      The words "include", "includes" and "including" are not limiting.

     (f)    All terms not specifically defined herein, which terms are defined in the Uniform
Commercial Code as in effect in the State of Utah, have the meanings assigned to them therein.

       (g)   The words "herein", "hereof", "hereunder" and words of like import shall refer to
this Agreement as a whole and not to any particular section or subdivision of such Agreement.

       (h)    This Agreement is the result of negotiation between, and has been reviewed by
counsel to, the Lender and the Trust. Accordingly, this Agreement is not intended to be
construed against the Lender merely on account of the Lender's involvement in the preparation
of such document.




MILW_267723 8.4
                                                   23



                                                                                                   VVTEM_Poh10002530
      Case 20-12602-BLS        Doc 70-2     Filed 10/26/20         Page 118 of 160




        IN WITNESS WHEREOF, the parties have executed this Agreement with the effect from
the date specified above.

                                            Imperial P se      UM Finance, LLC

                                            By:
                                                     4
                                            Na

                                            Title;

                                            Place of Execution;b5-            ),4

                                            Phyllis Pohl Irrevocable Trust

                                            By: Bank of Utah, not in its individual
                                                c pacity, but e y Co-Trustee under
                                                t G Trust A ern n

                                            By;

                                            Name:
                                                           Vice President
                                            Title:

                                             Place of Execution:            LAKE Cry
                                             Phyllis Pohl Irrevocable Trust

                                            By:
                                                     Thomas Mahoney Jr, not in his individual
                                                     capacity, but solely as Co-Trustee under
                                                     the Trust Agreement

                                             By:

                                             Name:

                                             Title:

                                             Place of Execution:




MILW_267123$.4                              24




                                                                                          VVTEM Poh10002531
          Case 20-12602-BLS     Doc 70-2     Filed 10/26/20       Page 119 of 160




        IN WITNESS WHEREOF, the parties have executed this Agreement with the effect from
the date specified above.

                                            Imperial Premium Finance, LLC

                                            By:

                                            Name:

                                            Title:

                                            Place of Execution:

                                            Phyllis Pohl Irrevocable Trust

                                            By: Bank of Utah, not in its individual
                                                capacity, but solely as Co-Trustee under
                                                the Trust Agreement

                                            By:

                                            Name:

                                            Title:

                                            Place of Execution:

                                            Phyllis Pohl Irrevocable Trust

                                            By:
                                                  Thomas Mahoney Jr, not in his individual
                                                  capacity, but solely as Co-Trustee under
                                                  th rust      reement

                                            By.            ilAS 14" 41


                                            Name: /1140Plie 11: 1)1A- tbAie r 111

                                            Title: 0,10-- fiQUSnq-'';;---

                                            Place of Execution'




MILIg_2677238.4
                                           24



                                                                                           VVTEM_Poh10002532
          Case 20-12602-BLS          Doc 70-2       Filed 10/26/20       Page 120 of 160




                                          SCHEDILILF A

                                      CLOSING PACKAGE

1.       Irrevocable and Durable Limited Power of Attorney signed by the Insured permitting the
         Lender to review and receive copies of all records protected by the federal Health
         Insurance Portability and Accountability Act of 1996.

2.       Authorization for Disclosure of Protected Health Information from the Insured.

3.       Authorization and Direction to Provide Death Certificate Form from Insured.

4.       Copy of the Trust Agreement as in effect on the Initial Premium Funding Date, together
         with any other documents affecting the Trust requested by the Lender.

5.       A copy of the driver's license of the Insured or other proof of the Insured's age and sex
         reasonably satisfactory to the Lender, and confirmation of the Insured's social security
         number and address.

6.       The original, executed Life Insurance Policy, or a complete copy thereof.

7.       The original of the application for the Life Insurance Policy, or a complete copy thereof.

8.       Life insurance illustration signed by the Trust reasonably satisfactory to the Lender.

9.       Risk and Disclosure Statement executed by the Insured.

10.      Risk and Disclosure Statement executed by the Trust.

11.      Acknowledgment for the Life Insurance Policy from the Insurer that the Trust is the sole
         recorded owner of and duly designated beneficiary under such Life Insurance Policy.

12.      Notice from the life insurance agent/broker confirming that medical records provided to
         the Lender are true and accurate and that no form of rebating has occurred.

13.      Fully Executed Personal Guaranty of the Insured in such form as shall be approved by the
         Lender.

14.      Security Agreement.

15.      Promissory Note.

16.      A Collateral Assignment of the Life Insurance Policy.

17.      Such other documents, instruments, or opinions as the Lender may reasonably request.




MILW_2477238.4
                                                  25



                                                                                                      VVTEM_Poh10002533
      Case 20-12602-BLS           Doc 70-2         Filed 10/26/20     Page 121 of 160




                                      SETIEDULE

                   GRAMM-LEACH-BLILEY PRIVACY NOTICE

       The Lender knows that you, as the Borrower or Trust, are concerned with how
personal information is treated. This notice is designed to help describe what personal
information is collected and how such information is used with respect to current and
former customers. Tc,ins used, but not defined herein, shall av       meanings given
them in the Agreement to which this schedule is annexed.

Categories of nonpublic personal information collected by the Lender:

         Nonpublic personal information may be collected from the following sources:

        (i)   information we received from the Trust or the Insured, including
information received on applications or other forms, such as name, address, social
security number, assets and income;

       (ii)    information about transactions with us, our affiliates, or others, including
other parties to this transaction; such as account balances, payment history, assets
purchased and sold; and

        (iii) information we received from a consumer reporting agency, such as your
credit history and creditworthiness.

Disclosure of nonpublic personal information:

        (i)    The Lender does not disclose any nonpublic personal information about
the Trust or the Insured to anyone, except as permitted or required by law. The Lender
may disclose the information described above to firms that perform services on our
behalf in connection with maintaining or servicing an account of the Trust or the Insured,
or in connection with processing products or services at the request of the Trust or the
Insured.

        (ii)    In addition, the Lender reserves the right to disclose nonpublic personal
information to any person or entity, including without limitation any governmental
agency, regulatory authority or self-regulatory organization having jurisdiction over the
Lender or an affiliate of the Lender, if (i) the Lender determines in our discretion that
such disclosure is necessary or advisable pursuant to or in connection with any United
States federal, state or local, or non-U. S., law, rule, regulation, executive order or policy,
including without limitation any anti-money laundering law or the USA PATRIOT Act of
2001, and (ii) such disclosure is not otherwise prohibited by law, rule, regulation,
executive order or policy.




MILVV_2677238.4
                                              26



                                                                                                  WTEM_Poh10002534
      Case 20-12602-BLS        Doc 70-2    Filed 10/26/20   Page 122 of 160




Confidentiality-and-security

THE LENDER RESTRICTS ACCESS TO NONPUBLIC PERSONAL INFORMATION
ABOUT THE TRUST AND THE INSURED TO THOSE EMPLOYEES AND
AGENTS WHO NEED TO KNOW THAT INFORMATION TO PROVIDE
PRODUCTS OR SERVICES TO THE TRUST OR THE INSURED, AND AS
ALLOWED BY APPLICABLE LAW OR REGULATION, AND DOES NOT PERMIT

MAINTAINS PHYSICAL, ELECTRONIC, AND PROCEDURAL SAFEGUARDS TO
GUARD THE NONPUBLIC PERSONAL INFORMATION OF THE TRUST AND
THE INSURED.




M1LW_267723SA
                                      27


                                                                              WTEM_Poh10002535
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 123 of 160




                         Exhibit C



                      Promissory Note
   Case 20-12602-BLS                      Doc 70-2            Filed 10/26/20               Page 124 of 160




                                               PROMISSORY NOTE


Wfaxliiiiinatill4ril      tOriirDite             71,11-4urity.,            Ivan NO,           Fe(01111tiilaliiiRrite         Aetioutat ..
    $442,739.33            March               May 12, 2010               2008-488                  floating                ******
                          12, 2008
       References in the shaded area are for Lenders use only and do   imit the applioaliili y of this document to any particular loan or item.
                    Any items above containing ***** or left blank have been omitted due to text length limitations

 Borrower:     Phyllis Pohl Irrevocable Trust                               Lender:             Imperial Premium Finance, LLC
               200 East South Temple Suite 210                                                  701 Park of Commerce Blvd.
               Salt Lake City UT 84111                                                          Suite 301
                                                                                                Boca Raton, FL 33487


 Maximum Principal Amount: $442,739.33, Initial Loan Amount Advanced: $252,406.00,
 Initial Rate: 12.16%, Date of Note: March 12, 2008

 PROMISE TO PAY. Phyllis Pohl Irrevocable Trust ("Borrower") promises to pay to the order of
 Imperial Premium Finance, LLC ("Lender") in lawful money of the United States of America, all principal,
 together with accrued interest and all other charges, owed under the terms of this Promissory Note as
 hereinafter set forth and the Loan Agreement (as defined below). The maximum principal that may be
 advanced to Borrower shall be $442,739.33, or such lesser amount as determined in accordance with that
 certain Loan Application and Agreement {the "Loan Agreement") of even date herewith between Borrower
 and Lender and Lender shall have no obligation to make any advance in excess of that amount. Any
 advance shall be made under, and in accordance with, the Loan Agreement. In the event the unpaid
 balance of this Promissory Note ever is greater than the maximum principal advance, Borrower agrees to
 repay immediately the excess upon Lender's written demand. Capitalized terms used but not defined
 herein shall have the meanings assigned thereto in the Loan Agreement.

 PAYMENT. The principal amount of this Promissory Note, together with all accrued but unpaid interest
 and all other charges, shall be due and payable in full in one lump sum on May 12, 2010, or if earlier,
 either: (a) one (1) Business Day after payment of any proceeds of the Life insurance Policy to or for the
 benefit of the Borrower; or (b) if the Life Insurance Policy is rescinded for any reason, one (1) Business
 Day after the return of any Life Insurance Policy premium. All payments shall be applied in the following
 order: (i) to any collection costs Lender may have incurred in procuring Borrower's performance on this
 Promissory Note; (ii) to any fees due under the Loan Agreement; (iii) to the outstanding interest which has
 accrued on the balance of the Promissory Note; and (iv) to the outstanding principal balance of the
 Promissory Note. All interest under the Promissory Note shall be calculated on the basis of a 360-day year
 for the actual number of days elapsed in an interest period (actual/360 method). Determination of a rate of
 interest by the Lender shall, in the absence of manifest error, be conclusive and binding upon the Borrower.
 Borrower will pay Lender at Lender's address shown above or at such other place as Lender may designate
 in writing. All payments shall be made in lawful money of the United States to Lender at the address set
 forth above or at such other place as the Lender under this Promissory Note may designate in writing
 ("Payment Address").

 INTEREST RATE. The Interest Rate on this Promissory Note shall be set (or initially set) at 12.16% rate
 per annum on a simple interest basis. The interest rate on this Promissory Note shall be a floating rate. If a
 fixed rate, it shall be fixed at the Interest Rate set forth in the preceding sentence; if a floating or variable
 rate, it shall be reset periodically as follows. If the interest rate on this Promissory Note is set as
 variable/floating and not fixed, the Interest Rate shall initially be as set forth in the first sentence of this
                           adnsted thereafter on the first day of each month during the term of this Promissory
 Note. Each date on which the interest rate con vary o



 MILW2606602.7




                                                                                                                               WTEM               innn
 Case 20-12602-BLS                 Doc 70-2         Filed 10/26/20           Page 125 of 160




with the first Change Date, the Interest Rate
                                         wi     ITe- based-otratrIndexialus-the-Spread he"Index" is the
LIBOR (one month) on the Change Date which is publicly announced in the "Money Rates" section of The
Wall Street Journal, Eastern Edition, or such other similar publication, as is reasonably determined by the
Lender. If the Index is no longer available, the Lender will choose a new index which is based upon
comparable information. If the Change Date is not a Business Day, the rate as announced on the next
Business Day shall be used.

    each Change Date, the Lender will calculate the new interest rate by adding 756 basis points (the
"Spread") to the Index. u Jee                                          t will be the new interest rate until
the next Change Date. The interest rate the Borrower is required to pay under this Promissory o e wi
not be greater than 16% or less than 11.5%. Any new interest rate will become effective on each Change
Date.

NOTICE: Under no circumstances will the effective rate of interest on this Promissory Note be more than
the maximum rate allowed by applicable law,

PREPAYMENT. Borrower agrees that all • loan fees, including the Origination Fee and the Yield
Maintenance Premium, and other prepaid finance charges are earned fully as of the date of this Promissory
Note and will not be subject to refund upon early payment (whether voluntary or as a result of default),
except: (i) in the case of death of the Insured prior to maturity, the Yield Maintenance Premium will be
waived, or (ii) as otherwise required by law. Borrower agrees not to send Lender payments marked "paid
in full", "without recourse", or similar language. If Borrower sends such a payment, Lender may accept it
without losing any of Lender's rights under this Promissory Note, and Borrower will remain obligated to
pay any further amount owed to Lender. All written communications concerning disputed amounts,
including any check or other payment instrument that indicates that the payment constitutes "payment in
full" of the amount owed or that is tendered with other conditions or limitations or as full satisfaction of a
disputed amount must be mailed or delivered to the Payment Address. No privilege is reserved by
Borrower to prepay any principal due hereunder and under the Loan Agreement prior to the Maturity Date,
except that the Borrower may after giving five (5) days' prior written notice to Lender, prepay in full, but
not in part, all principal and interest to and including the date on which payment is made, along with all
sums, amounts, advances, or charges due under the Loan Agreement, this Promissory Note or the other
Financing Documents, upon the payment of the Yield Maintenance Premium.

LATE CHARGE. Borrower shall pay to Lender a "late charge" in an amount equal to three percent (3%)
of any amounts that are not paid within five (5) days after the due date thereof to cover the extra expense
involved in handling delinquent payments. Lender's collection of a late charge hereunder shall not be
deemed a waiver by Lender of any of its rights under this Promissory Note, or any other document between
Borrower and Lender.

SECURITY. This Promissory Note is entitled to the benefit of, among other things, that certain
Assignment Of Life Insurance Policy As Collateral ("Collateral Assignment") made by Borrower in favor
of Portfolio Financial Servicing Company, as collateral agent for the Lender (the "Collateral Agent"),
pursuant to which the Collateral Agent is granted a first priority security interest in the Life Policy (as such
term is defined in the Collateral Assignment). This Promissory Note shall be subject to the terms and
conditions set forth in such Collateral Assignment, the Loan Agreement, and the other Financing
Documents.

INTEREST AFTER DEFAULT. Upon default, all amounts due under this Promissory Note shall bear
interest from the date of acceleration or maturity at the interest rate set forth in this Promissory Note (as it
may be adjusted from time to time) plus 2% per annum.

DEFAULT. Each of the following shall constitute an event of default ("Event of Default") under this
Promissory Note:




MILW_2606602.7
                                                       2




                                                                                                         VVTFIVI rh-skinnni-Jc•-,
Case 20-12602-BLS                 Doc 70-2          Filed 10/26/20           Page 126 of 160




        Payment Default. Borrower al s to riralre-any-mment-within Three (31 siness Days after the
        same becomes due and payable under this Promissory Note, the Loan Agreement, or any of er
        Financing Document.

        Other Defaults. Borrower fails to comply with or to perform any other term, obligation, covenant
        or condition contained in this Promissory Note, the Loan Agreement or in any of the other
        Financing Documents or to comply with or to perform any term, obligation, covenant or condition
        contained in any other agreement between Lender and Borrower.

        False Statements. Any warranty, representation or statement made or limn e
        Borrower, the Insured or on Borrower's behalf under this Promissory Note, the Loan Agreement
        or any other Financing Document is false or misleading in any material respect, either now or at
        the time made or furnished or becomes false or misleading at any time thereafter.

         Related Agreements. The Life Insurance Policy, Promissory Note, Loan Agreement, Security
         Agreement or any other Financing Document ceases to be in full force and effect (including
         failure of any collateral document to create a valid and perfected security interest or lien) at any
         time and for any reason; the Borrower becomes a revocable trust, contests the validity or
         enforceability of any Financing Document or denies that it has any further liability under any
         Financing Document to which it is a party, or cancels or terminates, or attempts to cancel or
         terminate, the Life Insurance Policy; or the Insurer contests the Life Insurance Policy based on the
         Borrower lacking an insurable interest in the life of the Insured.

         Indebtedness, Creditor or Forfeiture Proceedings. Any garnishment of any of Borrower's
         accounts, attachment, lien, levy, additional encumbrance or additional security interest being
         placed upon any of the Collateral, or any commencement of foreclosure or forfeiture proceedings,
         whether by judicial proceeding, self-help, repossession or any other method, by any creditor of
         Borrower or by any governmental agency against any Collateral, and which is not discharged in
         full within one (I) day of the placement thereof. However, this Event of Default shall not apply if
         there is a good faith dispute by Borrower as to the validity or reasonableness of the claim which is
         the basis of the creditor or forfeiture proceeding and if Borrower gives Lender written notice of the
         creditor or forfeiture proceeding and deposits with Lender monies or a surety bond for the creditor
         or forfeiture proceeding, in an amount determined by Lender, in its sole discretion, as being an
         adequate reserve or bond for the dispute.

         Insolvency or Default of Borrower. The Borrower is: (i) dissolved, liquidated or terminated; (ii)
         is unable to pay its debts as they mature; (iii) makes an assignment for the benefit of creditors; (iv)
         is bankrupt or insolvent; (v) seeks appointment of, or becomes the subject of an order appointing,
         a trustee, conservator, liquidator or receiver as to all or part of its assets; (vi) commences,
         approves or consents to, or is the debtor in, any case or proceeding under any bankruptcy,
         reorganization or similar law, and in the case of an involuntary case or proceeding, such case or
         proceeding is not dismissed thirty (30) days following its commencement; (vii) is the subject of an
         order for relief in an involuntary case under federal bankruptcy law; (viii) the Borrower defaults
         under any loan, extension of credit, security agreement, purchase or sales agreement, or any other
         agreement, in favor of any other creditor or person that may materially affect any of Borrower's
         property or Borrower's ability to repay this Promissory Note or perform Borrower's Obligations
         under this Promissory Note, the Loan Agreement or any of other Financing Documents; or (ix)
         Borrower violates any Law.

         Insolvency or Default of Insured or Guarantor. (i) The Insured or any Guarantor makes an
         assignment for the benefit of creditors; (ii) The Insured or any Guarantor is adjudicated a bankrupt
         or insolvent; (iii) The Insured or any Guarantor seeks appointment of, or is the subject of an order
         appointing, a trustee, conservator, or receiver as to all or part of his assets (iv) The insured or any
         Guarantor commences, approves or consents to, or is the debtor in, any case or proceeding under
         any                                               of an involuntary case or proceeding, such case or
         proceeding is not dismissed thirty (30) days following its commencemen ;


MILW_2606602.7
                                                       3
Case 20-12602-BLS                 Doc 70-2          Filed 10/26/20          Page 127 of 160




                                                       -Tan rnv luntary-caseetineler4eeleraLbankrupteyelaew;______________
        Guarantor is the subject of an order for re iefn
        (vi) Borrower defaults under any loan, extension of credit, security agreement, purchase or sales
        agreement, or any other agreement, in favor of any other creditor or person that may materially
        affect any of Borrower's property or Borrower's ability to repay the Obligations; or (vi) any
        Guarantor defaults under the terms of the Personal Guaranty.

         Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guarantor
         of an of the indebtedness under this Promissory Note .or any Guarantor dies or becomes
         incompetent, or revo es or                                            nder a      uaranty of the
         indebtedness evidenced by this Promissory Note; in the event of a death of a Guarantor, Lens er, a
         its option, may, but shall not be required to, permit the Guarantor's estate to assume
         unconditionally the obligations arising under the Personal Guaranty in a manner satisfactory to
         Lender, and, in doing so, cure any Event of Default.

         Adverse Change.        A material adverse change occurs in Borrower's financial condition, or
         Lender believes the prospect of payment or performance of the Obligations is materially impaired.

         Cure Provisions. Other than as set forth in the preceding clauses of this Section, failure by the
         Borrower or Insured, as applicable, to perform in any material respect any of its obligations under
         this Promissory Note, Loan Agreement, Security Agreement or any other Financing Document to
         which either is a party if such failure is not remedied on or prior to the fifteenth (15th) day after
         written notice of such failure is given to the Borrower or the Insured, respectively, by the Lender.

LENDER'S RIGHTS. It is stipulated and agreed in the event one or more installments are not paid when
the same falls due, or in default of any covenant herein, then the entire balance of the indebtedness shall at
once or at any time thereafter, at the option of the payee of this Promissory Note, become due, payable and
collectible. Demand, protest, and notice of demand, protest, and non-payment are hereby waived by the
undersigned.

ATTORNEYS' FEES: EXPENSES.                  Lender may hire or pay someone else to help collect this
Promissory Note if Borrower does not pay. Borrower will pay Lender the amount of these costs and
expenses, which includes, subject to any limits under applicable law, Lender's reasonable attorneys' fees
and Lender's legal expenses whether or not there is a lawsuit including reasonable attorneys' fees and legal
expenses for bankruptcy proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals. If not prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.

JURY WAIVER. LENDER AND BORROWER HEREBY WAIVE THE RIGHT TO ANY JURY
TRIAL IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER LENDER
OR BORROWER AGAINST THE OTHER.

GOVERNING LAW. THIS PROMISSORY NOTE WILL BE GOVERNED BY THE LAWS OF THE
STATE OF UTAH WITHOUT REGARD TO ITS CONFLICTS OF LAW PROVISIONS. THIS
PROMISSORY NOTE HAS BEEN ACCEPTED BY LENDER IN THE STATE OF UTAH.
BORROWER AGREES TO BE SUBJECT TO THE EXCLUSIVE JURISDICTION OF SALT LAKE
CITY, UT CONCERNING ANY DISPUTES ARISING OUT OF OR RELATING TO THIS
PROMISSORY NOTE AND HEREBY SUBMITS TO SUCH JURISDICTION.


REQUESTS FOR SPECIAL SERVICES. In general, there are no borrower-paid fees associated with
the routine servicing of a loan. Borrower, however, may occasionally find it necessary to request services
for which there is a charge. The services that fall outside of routine servicing include, without limitation,
providing the following documents upon request: duplicate year-and statements, copies of loan documents
or eriodie statements, payment histories, and replacement coupon books. Borrower agrees to pay the fees
imposed by Len er in connec                                            '     as in effect from time to time.
Borrower also agrees to pay facsimile or other fees imposed by Lender if these services are reques e on



IMILWJ606502.7
                                                      4




                                                                                                        WTFM Pnhinrini oc
 Case 20-12602-BLS                 Doc 70-2          Filed 10/26/20           Page 128 of 160




expedited basis. All such fees shall be fully earne an non-re ndable-and-shalt-be-pald-npon-Lenders_.
demand (provided, that Lender, in its discretion, may add the fees to the principal indebtedness due, and
accrue interest thereon, and the same shall be due, if not sooner demanded by Lender upon the maturity of
the indebtedness without further demand). The fees shall not be deemed to be interest or charges for the use
of money.

SUCCESSOR INTERESTS. The terms of this Promissory Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representative, successors and assigns, and shall inure to the benefit of
Lender and its successors and assigns.

GENERAL PROVISIONS. If any part of this Promissory Note cannot be enforced, this fact will not
affect the rest of this Promissory Note. Borrower does not agree or intend to pay, and Lender does not
agree or intend to contract for, charge, collect, take, reserve or receive (collectively referred to herein as
charge or collect), any amount in the nature of interest or in the nature of a fee for this loan, which would in
any way or event (including demand prepayment, or acceleration) cause Lender to charge or collect more
for this loan than the maximum Lender would be permitted to charge or collect by federal law or the law of
the State of Utah (as applicable). Any such excess interest or unauthorized fee shall, instead of anything
stated to the contrary, be applied first to reduce the principal balance of the amounts due hereunder to the
extent of such excess or, at the option of the Borrower, shall be returned to the Borrower. Lender may delay
or forgo enforcing any of its rights or remedies under this Promissory Note without losing them. Borrower
and any other person who signs, guarantees or endorses this Promissory Note, to the extent allowed by law,
waive presentment, demand for payment, and notice of dishonor. This Promissory Note is the Promissory
Note referred to in, and is entitled to the benefits of, the Loan Agreement and the other Financing
Documents.

PRIOR TO SIGNING THIS PROMISSORY NOTE BORROWER HAS READ AND UNDERSTOOD
ALL THE PROVISIONS OF THIS PROMISSORY NOTE, INCLUDING THE VARIABLE INTEREST
RATE PROVISIONS. BORROWER AGREES TO THE TERMS OF THE PROMISSORY NOTE.

It is expressly understood and agreed by any recipient hereof that in no event shall Bank of Utah, as trustee
of the Borrower, in its individual capacity have any liability for the representations, warranties, covenants,
agreements or other obligations of the Borrower hereunder or under any schedule, exhibit, appendix or
other document in connection with this Promissory Note, as to all of which recourse shall be had solely to
the assets of the Borrower, and under no circumstances shall Bank of Utah as trustee of the Borrower be
personally liable for the payment of any indebtedness or expenses of the Borrower or be liable for the
breach or failure of any obligation, representation, warranty or covenant made or undertaken by the
Borrower under this Promissory Note or under any schedule, exhibit, appendix or other document in
connection with this. Promissory Note.




MILW_2606602.7
                                                       5




                                                                                                          WTEM PohinnnilAc
  Case 20-12602-BLS                                             Doc 70-2    Filed 10/26/20       Page 129 of 160




BORROWER:

Phyllis Pohl rrevocable T st

By: Bank o Utah, Co-T                              tee

Signature:
Name:                                                    are
Title:                    Q'fcePl                 id

Before me, the undersigned, personally appeared Michael 1-10gPer, personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within
instrument, and he or she acknowledged to me that he or she is a            Vice President               of
Bank of Utah, which executed     the  foregoing instrument  as Co-Trustee  of  the Phyllis Pohi Irrevocable
Trust; and that he or she was authorized by general signing authority resolutions adopted by Bank of Utah
to execute documents such as this instrument.

GIVEN under my hand and official seal of office this the                              day of   DEGuarit , 2008.



                 f„T


           • it ior
                 . Witon. •
                              4 :



                              '
                                               ARGE FEOTS
                                              Notary PLIotto
                                               tame ofUtah
                                     MY Comm. Expkes Aug 27.2011
                                    711 S State Salt Lake City UT 04111
                                                                                  LJs
                                                                                 Notary Public

                        W           40   .a.arY    IMF   -gar   mar   vir




Phyllis Pohl Irrevocable Trust


By:
          Name: Thomas Mahoney Jr
          Title: Co-Trustee


Before me, the undersigned, personally appeared                     , personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within
instrument, and he or she acknowledged to me that he or she is a Co-Trustee of the Phyllis Pohl Irrevocable
Trust, and that he or she was authorized to execute documents such as this instrument.
GIVEN under my hand and official seal of office this the                              day of             , 2008.



                                                                                 Notary Public




WilLW2.506-602.7
                                                                             6




                                                                                                                   WTEM PohI0001366
  Case 20-12602-BLS               Doc 70-2         Filed 10/26/20            Page 130 of 160




BORROWER:

Phyllis Pohl Irrevocable Trust

By: Bank of Utah, Co-Trustee

Signature:

Title:

Before me, the undersigned, personally appeared                      , personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within
instrument, and he or she acknowledged to me that he or she is a                                        of
Bank of Utah, which executed the foregoing instrument as Co-Trustee of the Phyllis Pohl Irrevocable
Trust; and that he or she was authorized by general signing authority resolutions adopted by Bank of Utah
to execute documents such as this instrument.

GIVEN under my hand and official seal of office this the        day of             , 2008.




                                                           Notary Public




Phyllis P 1 Irrevocable Trust


 B :
         Name: h   s Mahoney .1
                                                     dii,LtAl'
         Title:  rustee


Before me, the undersigned, personally appeared                       personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within
instrument, and he or she acknowledged to me that he or she is a Co-Trustee of the Phyllis Pohl Irrevocable
Trust, and that he or she was authorized to execute documents such as this instrument
GIVEN under my hand and official seal of office this the         day of             , 2008.



                                                              tart' Public            •Lr 'Le-2   je‘--




MILW_2606602.7
                                                    6




                                                                                                      VVTEM PohI0001367
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 131 of 160




                         Exhibit D



                         Guaranty
           Case 20-12602-BLS          Doc 70-2      Filed 10/26/20        Page 132 of 160




                                              GUARANTY

    THIS GUARANTY is entered into as of March 12, 2008 by
                                                                   the undersigned (the "Guarantor"),
    in favor of and for the benefit of Imperial Premium
                                                             Finance, LLC, a Florida limited liability
    company (which for all purposes of this Guaranty shall include
                                                                      any assignees, whether or not by
    operation of law, and successors thereto, the "Lender").

                                               RECITALS
    Pursuant to a loan agreement between the Lender and Phyllis Pohl
                                                                          Irrevocable Trust ( "Trust" or
   "Borrower ") dated March 12, 2008 (the "Loan Agreement "), the Lender has
                                                                                    made an initial loan
   in the amount of $252,406.00 (the "Loan") to the Trust as
                                                                   evidenced by the Promissory Note
   dated March 12, 2008 (as amended, supplemented or modified from
                                                                             time to time, the "Note ").
   The proceeds of the Loan were used to pay or reimburse
                                                                    for the premiums due under life
   insurance policy number 01N1364514 issued by Lincoln Benefit
                                                                        Life Company (the "Insurer ")
   on the life of Phyllis Pohl in the face amount of
                                                     $9,000,000.00 (the "Policy ").
  The Guarantor, as grantor of the Borrower, acknowledges
                                                                   and agrees that the Guarantor has
  received and will receive direct and indirect benefits from the extension
                                                                               of the Loan made to the
  Borrower. Any capitalized terms used herein and not otherwise
                                                                               defined shall have the
  definitions accorded to such terms in the Loan Agreement.
           1.      Conditions to Liability. Notwithstanding anything herein to the
  Guaranty shall result in liability to the Guarantor only in the event that              contrary, this
                                                                             any of the following shall
  occur (each of which shall be identified as a "Default"):

                 (a)     Any act (or omission to act) of fraúd or willful misconduct on
  the Guarantor, or any other action or inaction by the Guarantor, that                 the part of
                                                                        impairs the Lender's ability
  to be repaid under the Note or otherwise under the Loan;

               (b)     Any act (or omission to act) of the Guarantor that directly or
 impairs the Lender's rights to the Policy as collateral under the                        indirectly
                                                                   terms of the Loan, the Note, any
 Financing Document and/or the Collateral Assignment;

                  (c)     Any failure of the Borrower to use the proceeds of the Loan
 set forth in the Note, the Financing Documents or any other                          exclusively as
                                                               documents related to the Loan;
               (d)     Any act by the Borrower or the Guarantor to transfer,
                                                                                    amend, change
ownership of, cancel, convey, sell or assign the Policy or any
                                                               interest therein without the express
written consent of the Lender;

                (e)    Any failure to act by the Borrower or the Guarantor that
                                                                                results, directly or
indirectly, in the transfer of the Policy or any interest therein or
                                                                     any amendment, change of
ownership, cancellation, conveyance, sale or assignment thereof,
                                                                  except with the express written
consent of the Lender;

               (f)     The breach of any representation, warranty or covenant by the
contained in the Collateral Assignment or in any Financing Document;                 Guarantor
                                                                      and



MILW 2606886.4
       Case 20-12602-BLS             Doc 70-2        Filed 10/26/20        Page 133 of 160




             (g)       Any failure of the Borrower, the Guarantor or any beneficiary of the
                                                                                         to the
Borrower who directly or indirectly receives any payment from the Insurer prior
repayment of the Loan, to pay or cause to be paid to the Lender all or such portion     of such
payment necessary to repay the entire outstanding balance of the Loan and any other outstanding
amounts under the Financing Documents, together with any accrued and unpaid interest thereon
and any other charges and expenses payable to the Lender under the terms of the
                                                                                      Note, the
Financing Documents and any other documents     related to the Loan.

                Upon the occurrence of a Default, the Guarantor hereby irrevocably and
unconditionally guarantees to the Lender, the due and punctual payment when due
                                                                                                  of all
                                              or due to  be paid to the Lender  under,  in  connection
liabilities and all other amounts outstanding
                                                                                             (including
with or related to, the Loan and any other agreements entered into with respect thereto
                                                                          principal and   accrued    and
the Financing Documents), including but not limited to outstanding
                                                                                      payable     to the
unpaid interest under the Note, any early termination fees, costs and expenses
Lender (including, but not limited to, reasonable attorneys' fees) in the event        of  an   uncured
default under the Loan or any Financing Document, as well as any and all costs and expenses
                                                                                                       of
                                                                                                   fees),
the Lender to enforce this Guaranty (including, but not limited to, reasonable attorneys'
 whether or not (i) due or owing to, or in favor or for the benefit of, the Lender,  or (ii)  ARISING
 OR ACCRUING BEFORE OR AFTER THE FILING BY OR AGAINST THE GUARANTOR
                                                                                                BY OR
 OF A PETITION UNDER THE BANKRUPTCY CODE OR ANY SIMILAR FILING
                                                                              THE   LAWS      OF   ANY
 AGAINST THE GUARANTOR, AS THE CASE MAY BE, UNDER
                                                                              502(b)(2)      OF     THE
 JURISDICTION OR (c) ALLOWABLE UNDER SECTION
 BANKRUPTCY CODE (collectively, the "Guaranteed Obligations ").

               Notwithstanding the foregoing, in the event liability under this Guaranty results
                                                                                        shall be
solely as a result of a Default as described in Section 1(g), the Guarantor's liability
limited to 100% of the amount outstanding or due under the Guaranteed Obligations.

         2.       Waiver.

                  (a)     The Guarantor unconditionally and irrevocably waives, to the fullest
 extent permitted by applicable law: (i) notice of any of the matters referred to in Section
                                                                                                           1

                                                                                        to  preserve   any
 hereof; (ii) all notices which may be required by statute, rule of law or otherwise
 rights against the Guarantor hereunder, including, without limitation, notice of the acceptance
                                                                                                         of
 this Guaranty, or the creation, renewal, extension, modification or accrual of the Guaranteed
 Obligations or notice of any other matters relating thereto, any presentment, demand, notice
                                                                                                         of
 dishonor, protest, nonpayment of    any   damages   or other  amounts  payable   under   any   Financing
 Document; (iii) any requirement for the enforcement, assertion or exercise of any right, remedy,
                                                                                                limitation,
 power or privilege under or in respect of any Financing Document, including, without
 diligence in collection or protection of or realization upon  the Guaranteed.  Obligations    or  any part
                                                                                   any   requirement     to
 thereof Or any collateral therefor; (iv) any requirement of diligence;        (v)
 mitigate the damages resulting from a default by the Borrower under the        Note  or  any    Financing
                                                                                                     or the
 Document; (vi) the occurrence of every other condition precedent to which the Guarantor
                                                                                                        the
 Borrower may otherwise be entitled; (vii) the right to require the Lender to proceed against
                                                                                                    exhaust
 Borrower or any other person liable on the Guaranteed Obligations, to proceed against or
                                        or  any  other person,  or to pursue  any  other  remedy     in the
 any security held by the Borrower
 L          poet t oever (viii)       the  right to have the property  of the Borrower    first  applied  to
                   W



 M[LW_2606886.4
        Case 20-12602-BLS         Doc 70-2       Filed 10/26/20      Page 134 of 160




the discharge of the Guaranteed Obligations; (ix) any lack of validity or enforceability in the
Note or any other Financing Document, (x) any exchange or release of, or non -perfection of any
collateral securing, all or any of the Guaranteed. Obligations; (xi) any release, amendment or
waiver of or consent to departure from any other guaranty or any document relating to any
security for or in respect of the Guaranteed Obligations; (xii) any other circumstances which
might otherwise constitute a defense available to, or discharge of, the Guarantor; or (xiii) any
and all rights it may now or hereafter have under any agreement or at law or in equity (including,
without limitation, any law subrogating the Guarantor to the rights of the Lender) to assert any
claim against or seek contribution, indemnification or any other form of reimbursement from the
Borrower or any other party liable for payment of any or all of the Guaranteed Obligations for
any payment made by the Guarantor under or in connection with this Guaranty or otherwise.

               (b)    The Lender may, at its election, exercise any right or remedy it may have
against the Borrower without affecting or impairing in any way the liability of the Guarantor
hereunder and the Guarantor waives., to the fullest extent permitted by applicable law, any
defense arising out of the absence, impairment or loss of any right of reimbursement,
contribution or subrogation or any other right or remedy of the Guarantor against the Borrower,
whether resulting from such election by the Lender or otherwise. The Guarantor waives any
defense arising by reason of any disability or other defense of the Borrower or by reason of the
cessation for any cause whatsoever of the liability, either in whole or in part, of the Borrower to
the Lender for the Guaranteed Obligations.

                 (c)   The Guarantor assumes the responsibility for being and keeping informed
of the financial condition of the Borrower and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and agrees that the Lender shall not have any duty to
advise the Guarantor of information regarding any condition or circumstance or any change in
such condition or circumstance. The Guarantor acknowledges that the Lender has not made any
representations to the Guarantor concerning the financial condition of the Borrower. The value
of the consideration received and to be received by the Guarantor is reasonably worth at least as
much as the liability and obligation of Guarantor incurred or arising under this Guaranty and all
related papers and arrangements.

        3.     Parties. This Guaranty shall inure to the benefit of the Lender and its successors,
assigns or transferees, and shall be binding upon the Guarantor and his or her respective heirs,
successors and assigns; provided, that the Guarantor may not delegate or assign any of the
Guarantor's duties or obligations under this Guaranty without the prior written consent of the
Lender.

         4.     Notices. All notices and other communications provided for herein shall be in
writing and   shall be delivered by hand or overnight courier service, mailed by U.S. mail,
certified with return receipt requested, or sent by telecopy (with confirmed receipt or followed by
overnight delivery) to the addresses (or telecopy numbers) set forth on the signature pages
hereto. The Guarantor or the Lender may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All notices and other
communications given in accordance with the provisions of this Guaranty shall be deemed to
have been given on the date of receipt or, if mailed, the fifth (5th) business day following the



MILW 2606886.4
          Case 20-12602-BLS          Doc 70-2      Filed 10/26/20        Page 135 of 160




               5.Right to Deal with the Borrower. At any time and from time to time, without
  terminating, affecting or impairing the validity of this Guaranty or the obligations of the
  Guarantor hereunder, the Lender may deal with the Borrower in the same manner and as fully as
  if this Guaranty did not exist and shall be entitled, among other things, to grant the Borrower,
  without notice or demand and without affecting the Guarantor's liability hereunder, such
  extension or extensions of time to perform, renew, compromise, accelerate or otherwise
                                                                                           change
  the time for payment of or otherwise change the terms of indebtedness or any part
                                                                                           thereof
  contained in or arising under any Financing Document or any other document evidencing
  Obligations of the Borrower to the Lender, or to waive any obligation of the Borrower to
  perform, any act or acts as the Lender may deem advisable.

          6.      Subrogation. Notwithstanding anything to the contrary contained herein, any
  and all rights and claims of the Guarantor against the Borrower or any of its property or
                                                                                                against
 any other person, arising by reason of any payment by the Guarantor to the Lender
                                                                                           pursuant to
 the provisions, or in respect, of this Guaranty shall be subordinate, junior and subject in right
                                                                                                     of
 payment to the prior and indefeasible payment in full of the Guaranteed Obligations to
                                                                                                    the
 Lender, and until such time, the Guarantor shall have no right of subrogation, contribution
                                                                                                or any
 similar right and hereby waive any right to enforce any remedy the Lender may now or hereafter
 have against the Borrower, any endorser or any other guarantor of all or any
                                                                                           part of the
 Guaranteed Obligations and any right to participate in, or benefit from, any security given to the
 Lender to secure the Guaranteed Obligations. Any promissory note evidencing such liability
                                                                                                     of
 the Borrower to the Guarantor shall be non-negotiable, shall expressly
                                                                                      state that it is
 subordinated pursuant to this Guaranty and shall be immediately assigned (with recourse) and
 delivered to the Lender. All liens and security interests of the Guarantor, whether
                                                                                               now or
 hereafter arising and howsoever existing, in assets of the Borrower or any assets securing the
 Guaranteed Obligations shall be and hereby are subordinated to the rights and interests of the
 Lender in those assets until the prior and indefeasible final payment in full of all of
                                                                                                   the
 Guaranteed Obligations to the Lender and termination of all financing arrangements between the
Borrower and the Lender. If any amount shall be paid to the Guarantor contrary to the
provisions of this Section 6 at any time when all the Guaranteed Obligations shall not have
                                                                                                 been
indefeasibly paid in full, such amount shall be held in trust for the benefit of the Lender and shall
forthwith be turned over in kind in the form received to the Lender (duly endorsed if
                                                                                           necessary)
to be credited and applied against the Guaranteed Obligations, whether matured
                                                                                     or unmatured, in
accordance with the terms of the Financing Documents and this Guaranty.

         7.    Survival of Representations, Warranties, and Agreements.                          All
representations, warranties, covenants and agreements made herein, including representations
and warranties deemed made herein, shall survive any investigation or inspection made by
                                                                                               or on
behalf of the Lender and shall continue in full force and effect until all of the obligations of the
Guarantor under this Guaranty shall be fully performed in accordance with the terms hereof, and
until the payment in full of the Guaranteed Obligations.

          8.        GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL.  THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED
                                                                 IN
ACCORDANCE WITH THE LAWS OF THE STATE OF UTAH. THE GUARANTOR
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE UNITED
                                                             STATES



M1LW_2606886.4
       Case 20-12602-BLS            Doc 70-2   Filed 10/26/20      Page 136 of 160




UTAH IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST THE
GUARANTOR AND RELATED TO OR IN CONNECTION WITH THIS GUARANTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY, AND TO THE EXTENT PERMITTED
BY APPLICABLE LAW, THE GUARANTOR HEREBY WAIVES AND AGREES NOT TO
ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE IN ANY SUCH SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT THE GUARANTOR IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT THE SUIT,
ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS
GUARANTY OR ANY DOCUMENT OR ANY INSTRUMENT REFERRED TO HEREIN OR
THE SUBJECT MATTER THEREOF MAY NOT BE LITIGATED IN OR BY SUCH
COURTS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE GUARANTOR
AGREES (I) NOT TO SEEK AND HEREBY WAIVES THE RIGHT TO ANY REVIEW OF
THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF ANY OTHER NATION
OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN ENFORCEMENT
OF SUCH JUDGMENT AND (II) NOT TO ASSERT ANY COUNTERCLAIM, IN ANY
SUCH SUIT, ACTION OR PROCEEDING UNLESS SUCH COUNTERCLAIM COULD
NOT, BY REASON OF ANY APPLICABLE FEDERAL OR STATE PROCEDURAL LAWS,
BE INTERPOSED, PLEADED OR ALLEGED IN ANY OTHER ACTION.           THE
GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE      MADE  UPON  THE
GUARANTOR BY CERTIFIED OR REGISTERED MAIL TO THE ADDRESS FOR
NOTICES SET FORTH IN THIS GUARANTY OR ANY METHOD AUTHORIZED BY THE
LAWS OF UTAH. THE GUARANTOR IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR .COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS GUARANTY, THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

          9.    Expenses. The Guarantor hereby agrees to pay on demand, and to hold the
Lender harmless against liability for, any and all costs and expenses (including, without
limitation, reasonable legal fees, costs and expenses of counsel and fees, costs and expenses
incurred in connection with any bankruptcy proceeding) incurred or expended by the Lender in
connection with the enforcement, amendment, modification or waiver of or preservation of any
rights under this Guaranty, and the collection of amounts payable hereunder, and until so paid,
such fees, costs, disbursements and expenses shall be added to, and constitute, Guaranteed
Obligations.

        I O.    Further Assurances. The Guarantor hereby covenants and agrees to execute and
deliver to the Lender such additional agreements, instruments and documents as the Lender may
reasonably request to give effect to the obligations of the Guarantor under this Guaranty.



          I   I.   Miscellaneous.

              If any term of this Guaranty or any application hereof shall be invalid or
unenforceable, the remainder of this Guaranty and any other application of such term shall not be
affected thereb


MI[.w 2606886.4
        Case 20-12602-BLS            Doc 70-2       Filed 10/26/20       Page 137 of 160




               Any term of this Guaranty may be amended, waived, discharged or terminated
                                                                        Lender. No notice to or
only by an instrument in writing signed by the Guarantor and the
                                                    waiver of the obligations  of the Guarantor or
demand on the Guarantor shall be deemed to     be a
                                                   without notice or  demand   as provided in this
of the right of the Lender to take further action
                                                         and  the Lender  shall  change, modify or
Guaranty. No course of dealing between the Guarantor
                                                                        Guarantor    hereunder. No
discharge, in whole or in part, this Guaranty or any obligations of the
                                                                                    unless given in
waiver of any term, covenant or provision of this Guaranty shall be effective
                                                                        specific  instance in which
writing by the Lender and if so given shall only be effective in the
given.

                The headings in this Guaranty are for purposes of reference only and shall
                                                                                           not
limit or define the meaning hereof.

               No delay or failure of the Lender in exercising any right, power or privilege
                                                                                  privilege nor shall
hereunder or under the Financing Documents, shall affect such right, power or
any single or partial exercise thereof or any abandonment or discontinuance
                                                                                 of steps to enforce
                                                                             any other right, power
such a right, power or privilege preclude any further exercise thereof or of
or privilege. The Lender's rights and remedies    hereunder   are cumulative   and not exclusive of
                                                         Any   waiver, permit,  consent or approval
any rights or remedies which it would otherwise have.
                                                                 or default by the  Guarantor under
of any kind or character of the Lender concerning any breach
this Guaranty must be in writing and specifically described.

                 All payments made by the Guarantor hereunder to the Lender in respect of the
                                                                                        available
 Guaranteed Obligations shall be made to the Lender in U.S. dollars and immediately
                                                                         the Lender may hereafter
 funds at an account designated by the Lender, or to such other place as
 specify in writing.

                The execution and delivery of this Guaranty shall not supersede, terminate,
                                                                             and delivered to the
 modify or supplement in any manner any other guaranty previously executed
                                                                                  be construed to
 Lender by the Guarantor and no release or termination of this Guaranty shall
                                                                                    referred to in
 terminate or release any other guaranty unless such other guaranty is specifically
 any such termination.

                   The Guarantor's obligations hereunder shall be the personal obligations of such
 Guarantor.

                This Guaranty is a continuing guaranty and shall remain in full force and effect
                                                                                           may assert
 without regard to any defenses or counterclaims that the Guarantor or the Borrower
 on the debt underlying this Guaranty, including, but not limited to, failure
                                                                                   of consideration,
                                               bankruptcy,  statute of limitations,  lender liability,
 breach of warranty, fraud, statute of frauds,
                                                  of the  Guaranteed   Obligations  shall   have been
 accord and satisfaction and usury until (A) all
 indefeasibly paid in full and (B) Borrower shall have  indefeasibly satisfied all of its  Obligations
                                                                                          provided by
 under the Note and the other Financing Documents and notice thereof has been
 Lender to the Guarantor.

                         [The remainder of this page is intentionally left blank.]




  MILW_2606886.4
     Case 20-12602-BLS        Doc 70-2     Filed 10/26/20     Page 138 of 160




IN WITNESS WHEREOF, the undersigned have executed and delivered this Guaranty as of the
day and year first above written.
                                                                pou
                                             Address:
                                             10510 Laurel Estates Lane
                                             Wellington, FL 33,467
                                             Phone:
                                             Fax:
                                                     r,(1/-    4Ìf       /f




M1LW2666886.4
                                                                  r
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 139 of 160




                                                                      1
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 140 of 160




                         Exhibit E



                     Security Agreement
         Case 20-12602-BLS           Doc 70-2         Filed 10/26/20   Page 141 of 160




                                  SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this "Security Agreement") is made and executed between
Kimberly Pohl and Allan Pohl (together, "Beneficiary"), a beneficiary of the Phyllis Pohl
Irrevocable Trust (the "Trust") and Imperial Premium Finance, LLC, a Florida limited liability
company ("Lender").

                                           RECITALS

       A.      Pursuant to the Loan Application and Agreement (the "Loan Agreement")
attached hereto as Schedule A, between Lender and the Trust, Lender has loaned or will loan to
Trust an amount under the Loan Agreement to be used by the Trust to pay premiums on a Life
Insurance Policy;

       B.      The Trust is the sole owner and beneficiary of the Life Insurance Policy, which
the Trust holds pursuant to the terms of the Trust Agreement;

       C.    The Beneficiary will derive significant benefits from the loan to the Trust under
the Loan Agreement by reason of his or her interest in the Trust;

       D.      In order to induce the Lender to make the advance contemplated by the Loan
Agreement and extend credit to the Trust as provided in the Loan Agreement, the Beneficiary
has agreed to grant a security interest in the Beneficiary's beneficial interest in the Trust to the
Lender in accordance with the terms and conditions of this Security Agreement.

        NOW, THEREFORE, intending to be legally bound and in consideration of the matters
described in the foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration the receipt and sufficiency of which are
acknowledged, Beneficiary and Lender hereby covenant and agree as follows:

       1.      GRANT OF SECURITY INTEREST. Beneficiary hereby grants, gives,
conveys and pledges to Lender a first priority security interest in all of Beneficiary's right, title
and interest whether now owned or hereafter acquired and wherever located, in and to the
Collateral to secure the Indebtedness and agrees that Lender shall have the rights stated in this
Security Agreement with respect to the Collateral, in addition to all other rights that Lender may
have by law.

       2.      COLLATERAL DESCRIPTION. The word "Collateral" means the following:
Beneficiary's entire beneficial interest in and to the Trust, the Trust Agreement and the assets
held by the Trust under the Trust Agreement and any related documents including, but not
limited to, Beneficiary's interest in any death benefits that become payable under the Life
Insurance Policy and all proceeds thereof.

      3.       BENEFICIARY'S REPRESENTATIONS AND WARRANTIES WITH
RESPECT TO THE COLLATERAL. With respect to the Collateral, Beneficiary represents
and warrants to Lender that:



                                                  I




                                                                                                   WTEM_Poh10001406
         Case 20-12602-BLS           Doc 70-2      Filed 10/26/20      Page 142 of 160




               (a)      Ownership. On and after the Initial Premium Funding Date, the
Beneficiary has, and will do nothing to impair, its full, complete and absolute ownership of the
Collateral and all rights thereunder free and clear of any Encumbrances, options, purchase rights
or commitments of any kind except as otherwise contemplated by the Financing Documents.
Under the terms of the Trust, the Beneficiary has, and shall do nothing to impair, the sole and
absolute right, subject to the terms of the Financing Documents, to pledge or assign such
beneficial interests as collateral and receive all proceeds and other amounts now or in the future
due and payable in respect to the Collateral. On and after the Initial Premium Funding Date,
Beneficiary has not taken and shall not take, any actions to provide any Person other than the
Beneficiary any interest in or claim to the Collateral other than as expressly provided in the Loan
Agreement.

               (b)      Right to Grant Security Interest. Beneficiary has the full right, power
and authority to enter  into this Security Agreement and to grant a security interest, assignment
and pledge of the Collateral to Lender as provided herein, and this Security Agreement and the
security interest created by Beneficiary hereunder does not violate or breach the Trust
Agreement or any other document, instrument, mortgage or agreement to which Beneficiary is a
party or to which its assets are bound.

               (c)    Trust Agreement. A true and correct copy of the Trust Agreement,
including all amendments, supplements and other modifications thereto, has been previously
delivered by Trust to Lender. The Trust Agreement is a legal, valid and binding agreement,
enforceable by Beneficiary in accordance with its terms, subject to applicable bankruptcy
reorganization, insolvency, moratorium, or similar laws affecting creditors rights generally and
to equitable principles of general application, regardless of whether such principles are
considered in a proceeding in equity or at law.

                (d)     Consents. No consent, approval, authorization or other order or other
action by, and no notice to or filing with, the trustee of the Trust or any other person is required
(i) for the grant of the security interest by Beneficiary in the Collateral pursuant to this Security
Agreement or for the execution, delivery or performance of this Security Agreement by
Beneficiary, or (ii) for the exercise by Lender of any of its rights provided for in this Security
Agreement or the remedies in respect of the Collateral pursuant to this Security Agreement.

              (e)    Due Authorization, Execution and Delivery; Valid and Binding
Obligation. This Security Agreement has been duly authorized, executed and delivered by
Beneficiary and constitutes a legal, valid and binding obligation of Beneficiary enforceable by
Lender against Beneficiary in accordance with its terms.

                (t)     No Prior Assignment. Beneficiary has not previously granted a security
interest in the Collateral to any other creditor.

               (g)    No Further Transfer. Beneficiary shall not sell, assign, encumber, or
otherwise dispose of any of Beneficiary's rights in the Collateral except as expressly provided in
this Security Agreement.


                                                  2




                                                                                                   WTEM_Poh10001407
         Case 20-12602-BLS           Doc 70-2      Filed 10/26/20      Page 143 of 160




                 (h)    No Defaults. There are no defaults relating to the Collateral, and there are
no  offsets or  counterclaims to the same. Beneficiary will strictly and promptly do everything
required of Beneficiary under the terms, conditions, promises, and agreements contained in or
relating to the Collateral.

               (i)      Proceeds. Any and all replacement or renewal certificates, instruments, or
other benefits or proceeds related to the Collateral that are received by Beneficiary shall be held
by Beneficiary in trust for Lender and immediately shall be delivered by Beneficiary to Lender
to be held as part of the Collateral.

               (i)     Location. Beneficiary's primary office and principal place of business or
residence if an individual and the place where Beneficiary keeps Beneficiary's records
concerning the Collateral are located at the address set forth in Section 10(g) below. If
Beneficiary changes Beneficiary's name or address, or the name or address of any person
granting a security interest under this Security Agreement changes, Beneficiary will promptly
notify the Lender of such change.

                (k)     Further Acts. Beneficiary will, at its sole expense, promptly execute,
acknowledge and deliver all such instruments and take all such actions as Lender from time to
time may request in order to ensure to Lender the benefits of its Lien in and to the Collateral
intended to be created by this Security Agreement, including the filing of any necessary
financing statements or continuation statements, which may be filed by Lender with or (to the
extent permitted by law) without the signature of Beneficiary, and will cooperate with Lender, at
Beneficiary's expense, in obtaining all necessary approvals and making all necessary filings
under federal, state, local or foreign law in connection with such Lien or any sale or transfer of
the Collateral.

       4.      LENDER'S RIGHTS AND OBLIGATIONS WITH RESPECT TO THE
COLLATERAL. While this Security Agreement is in effect, Lender shall retain all of
Beneficiary's rights, title and interest in the Collateral, together with any and all evidence of the
Collateral, and this Security Agreement will remain in effect until (a) there no longer is any
Indebtedness owing to Lender; and (b) all other obligations secured by this Security Agreement
have been fulfilled.

        5.     PERFECTION AND PROTECTION OF SECURITY. The Beneficiary makes
the following representations, warranties and covenants to the Lender from the Execution Date
until the Obligations are paid in full:

               (a)   The pledgor's right, title and interest in any Collateral is and shall be free
from any Encumbrance except for the security interest and lien created hereby and pursuant to
the other Financing Documents.

               (b)    The Beneficiary shall cause financing statements relating to the Collateral
to be filed under the Uniform Commercial Code ("UCC") in the jurisdictions indicated in this
Security Agreement or as otherwise determined by the Lender. Subject to the filing of


                                                  3




                                                                                                   WTEM_Poh10001408
         Case 20-12602-BLS            Doc 70-2         Filed 10/26/20     Page 144 of 160




continuation statements in respect of such financing statements required from time to time under
the UCC, (i) the security interest in the Collateral, to the extent the same can be perfected by
filing of financing statements under the UCC, constitutes and will constitute a perfected first
priority security interest therein, subject to no other Encumbrance which is perfected by filing of
financing statements, and (ii) subject further to the Lender's obtaining and maintaining
possession or control over Collateral as to which a security interest can be perfected by
possession or control under the UCC, the security interest in the Collateral, to the extent the same
can be perfected under the UCC, constitutes and will constitute a perfected first priority security
interest therein, subject to no other Encumbrance; provided that continuation of such security
interest in the proceeds of the Collateral is limited by the provisions of Sections 9-203, 9-315 and
9-322 of the UCC.

                (c)       There is no financing statement naming the Beneficiary or any of its
predecessors in interest as debtor now on file or registered in any public office evidencing any
Encumbrance on the Collateral, or intended so to be and the Beneficiary (including any of its
predecessors in interest) has not filed or authorized the filing of, any financing statement relating
to any of its right, title or interest in or to any of the Collateral, except financing statements filed
or to be filed in respect of and covering the security interest and lien of the Lender granted and
provided for in this Security Agreement and the other Financing Documents.

        6.      LENDER'S EXPENDITURES. If any action or proceeding is commenced that
would materially affect Lender's interest in the Collateral or if Beneficiary fails to comply with
any provision of this Security Agreement or any Related Documents, including but not limited to
Beneficiaiy's failure to discharge or pay when due any amounts Beneficiary is required to
discharge or pay under this Security Agreement or any Related Documents, Lender on
Beneficiary's behalf may (but shall not be obligated to) take any action that Lender deems
appropriate, including but not limited to discharging or paying all taxes, liens, security interests,
encumbrances and other claims, at any time levied or placed on the Collateral and paying all
costs for insuring, maintaining and preserving the Collateral. All such expenditures incurred or
paid by Lender for such purposes will then bear interest at the rate charged under the Loan
Agreement from the date incurred or paid by Lender to the date of repayment by Trust. All such
expenses will become a part of the Indebtedness and, at Lender's option, will (A) be payable on
demand; (B) be added to the Total Amount Due and be apportioned among and be payable with
any installment payments to become due during either (1) the term of any applicable insurance
Life Insurance Policy; or (2) the remaining term of the Loan Agreement; or (C) be treated as a
balloon payment which will be due and payable at the Maturity Date. This Security Agreement
also will secure payment of these amounts. Such right shall be in addition to all other rights and
remedies to which Lender may be entitled upon an Event of Default.

        7.      LIMITATIONS ON OBLIGATIONS OF LENDER. Lender shall use ordinary
reasonable care in the physical preservation and custody of the Collateral to the extent the
possession of the Lender but shall have no other obligation to protect the Collateral or its value.
In particular, but without limitation, Lender shall have no responsibility (A) for the collection or
protection of any income on the Collateral (other than any death benefits paid or payable under
the Life Insurance Policy and any interest or payments in the nature of interest which may be
paid or become due in respect thereto); (B) for the preservation of rights against issuers of the



                                                   4




                                                                                                      WTEM_Poh10001409
         Case 20-12602-BLS           Doc 70-2         Filed 10/26/20   Page 145 of 160




Collateral or against third persons (other than the Insurer); (C) for ascertaining any maturities,
conversions, exchanges, offers, tenders, or similar matters relating to the Collateral other than the
Life Insurance Policy; nor (D) for informing the Beneficiary about any of the above, whether or
not Lender has or is deemed to have knowledge of such matters.

       8.     DEFAULT. Each of the following shall constitute an Event of Default under this
Security Agreement:

             (a)     Payment Default. Trust fails to make any payment within three (3)
Business Days after the same becomes due and payable under the Loan Agreement, the
Promissory Note or any other Financing Document.

               (b)    Other Defaults. Trust fails to comply with or to perform any other term,
obligation, covenant or condition contained in the Promissory Note, the Loan Agreement or in
any of the other Financing Documents or to comply with or to perform any term, obligation,
covenant or condition contained in any other agreement between Lender and Trust or a default
occurs under the Promissory Note, Loan Agreement, this Security Agreement or any other
Financing Document.

               (c)    False Statements. Any warranty, representation or statement made or
furnished to Lender by Trust, the Insured or on Trust's behalf under this Security Agreement, the
Promissory Note, the Loan Agreement or any other Financing Document is false or misleading
in any material respect, either now or at the time made or furnished or becomes false or
misleading at any time thereafter.

                 (d)    Related Agreements. This Security Agreement, the Life Insurance
Policy, Promissory Note, Loan Agreement, or any other Financing Document ceases to be in full
force and effect (including failure of any collateral document to create a valid and perfected
security interest or lien) at any time and for any reason; the Trust becomes a revocable trust,
contests the validity or enforceability of any Financing Document or denies that it has any
further liability under any Financing Document to which it is a party, or cancels or terminates, or
attempts to cancel or terminate, the Life Insurance Policy; or the Insurer contests the Life
Insurance Policy based on the Trust lacking an insurable interest in the life of the Insured.

                (e)     Indebtedness, Creditor or Forfeiture Proceedings. Any garnishment of
any of Trust's accounts, attachment, lien, levy, additional encumbrance or additional security
interest being placed upon any of the Collateral, or any commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help, repossession or any other
method, by any creditor of Trust or by any governmental agency against any Collateral, and
which is not discharged in full within one (I) clay of the placement thereof. However, this Event
of Default shall not apply if there is a good faith dispute by Trust as to the validity or
reasonableness of the claim which is the basis of the creditor or forfeiture proceeding and if Trust
gives Lender written notice of the creditor or forfeiture proceeding and deposits with Lender
monies or a surety bond for the creditor or forfeiture proceeding, in an amount determined by
Lender, in its sole discretion, as being an adequate reserve or bond for the dispute.




                                                  5




                                                                                                   WTEM_Poh10001410
         Case 20-12602-BLS           Doc 70-2         Filed 10/26/20    Page 146 of 160




                         Insolvency or Default of Trust. The Trust is: (1) dissolved, liquidated or
terminated; (ii) is unable to pay its debts as they mature; (iii) makes an assignment for the benefit
of creditors; (iv) is bankrupt or insolvent; (v) seeks appointment of, or becomes the subject of an
order appointing, a trustee, conservator, liquidator or receiver as to all or part of its assets; (vi)
commences, approves or consents to, or is the debtor in, any case or proceeding under any
bankruptcy, reorganization or similar law, and in the case of an involuntary case or proceeding,
such case or proceeding is not dismissed thirty (30) days following its commencement; (vii) is
the subject of an order for relief in an involuntary case under federal bankruptcy law; (viii) the
Trust defaults under any loan, extension of credit, security agreement, purchase or sales
agreement, or any other agreement, in favor of any other creditor or person that may materially
affect any of Trust's property or Trust's ability to repay the Promissory Note or perform Trust's
Obligations under the Promissory Note, Loan Agreement or any of other Financing Documents;
or (ix) Trust violates any Law.

                (g)     Insolvency or Default of Insured or Guarantor. The Insured or any
Guarantor: (i) makes an assignment for the benefit of creditors; (ii) is adjudicated a bankrupt or
insolvent; (iii) seeks appointment of, or becomes the subject of an order appointing, a trustee,
conservator, or receiver as to all or part of his assets; (iv) commences, approves or consents to, or
is the debtor in, any case or proceeding under any bankruptcy or similar law, and in the case of
an involuntary case or proceeding, such case or proceeding is not dismissed thirty (30) days
following its commencement; (v) is the subject of an order for relief in an involuntary case under
federal bankruptcy law; (vi) Trust defaults under any loan, extension of credit, security
agreement, purchase or sales agreement, or any other agreement, in favor of any other creditor or
person that may materially affect any of Trust's property or Trust's ability to repay the
Obligations; or (vii) any Guarantor defaults under the terms of the Personal Guaranty.

               (h)     Events Affecting Guarantor. Any of the preceding events occurs with
respect to any Guarantor of any of the indebtedness under the Promissory Note or any Guarantor
dies or becomes incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the Indebtedness evidenced by the Promissory Note; in the event of a death, Lender,
at its option, may, but shall not be required to, permit the Guarantor's estate to assume
unconditionally the obligations arising under the guaranty in a manner satisfactory to Lender,
and, in doing so, cure any Event of Default.

              (i)    Adverse Change. A material adverse change occurs in Trust's financial
condition, or Lender believes the prospect of payment or performance of the Obligations is
materially impaired.

                       Cure Provisions. Other than as set forth in the preceding clauses of this
Section, failure by the Trust or Beneficiary, as applicable, to perform in any material respect any
of its obligations under the Promissory Note, Loan Agreement, this Security Agreement or any
other Financing Document to which either is a party if such failure is not remedied on or prior to
the fifteenth (15th) day after written notice of such failure is given to the Trust or the
Beneficiary, respectively, by the Lender.

       9.       RIGHTS AND REMEDIES ON DEFAULT. Upon the occurrence of an Event
of Default, or at any time thereafter, Lender may exercise any one or more of the following


                                                  6




                                                                                                     WTEM_Poh10001411
          Case 20-12602-BLS          Doc 70-2         Filed 10/26/20    Page 147 of 160




 rights and remedies, in addition to any rights or remedies that may be available at law, in equity,
 or otherwise:

             (a)     Accelerate Indebtedness. Lender may declare all Indebtedness of Trust to
 Lender immediately due and payable, without notice of any kind to Trust.

                (b)    Transfer Title. Lender may effect transfer of title upon sale of all or part
 of the Collateral. For this purpose, Beneficiary irrevocably appoints Lender as Beneficiary's
 attorney-in-fact to execute endorsements, assignments and instruments in the name of
 Beneficiary and each of them (if more than one) as shall be necessary or reasonable.

               (c)    Other Rights and Remedies. Lender shall have and may exercise any or
 all of the rights and remedies of a secured creditor under the provisions of the Uniform
 Commercial Code, at law, in equity, or otherwise.

                (d)    Deficiency Judgment. If permitted by applicable law, Lender may obtain
 a judgment for any deficiency remaining in the Indebtedness due to Lender after application of
 all amounts received from the exercise of the rights provided in this Section.

                 (e)    Election of Remedies. Except as may be prohibited by applicable law, all
 of Lender's rights and remedies, whether evidenced by this Security Agreement or by any other
 writing, shall be cumulative and may be exercised singularly or concurrently. Election by Lender
 to pursue any remedy shall not exclude pursuit of any other remedy, and an election to make
 expenditures or to take action to perform an obligation of Beneficiary under this Security
 Agreement, after Beneficiary's failure to perform, shall not affect Lender's right to declare a
 default and exercise its remedies.

         10.      MISCELLANEOUS PROVISIONS. The following miscellaneous provisions
 are a part of this Security Agreement:

                 (a)    Amendments. This Security Agreement, together with the Loan
 Agreement, and all Related Documents, constitutes the entire understanding and agreement of
 the parties as to the matters set forth in this Security Agreement. No alteration of or amendment
 to this Security Agreement shall be effective unless given in writing and signed by the party or
 parties sought to be charged or bound by the alteration or amendment.

                (b)    Arbitration. All controversies or disputes arising out of or in connection
 with this Security Agreement ("Disputes") shall be resolved pursuant to this Section 10(b).

                         (i)     All Disputes shall in the first instance be discussed amicably
between the parties with a view to resolving such Dispute, commencing upon one party giving
other parties written notice of such Dispute. In the event that such Dispute is not resolved within
thirty (30) days after such notice (or such longer period as the parties may agree in writing with
respect to any such Dispute), any party may submit such Dispute to be finally settled by arbitration
administered under the Commercial Arbitration Rules of the American Arbitration Association
(the "Rules") by a panel of three arbitrators sitting in Salt Lake City, UT. One arbitrator shall be



                                                  7




                                                                                                       WTEM_Poh10001412
           Case 20-12602-BLS          Doc 70-2       Filed 10/26/20      Page 148 of 160




nominated by the party initiating arbitration at the time of the filing of its demand for arbitration,
the second arbitrator shall be nominated by the opposing party(ies) at the time of the filing of its
answering statement, and the third arbitrator (who shall act as chairman) shall be jointly nominated
by party-nominated arbitrators if they are able to agree. If the first two party nominated arbitrators
are unable to agree upon a third within thirty (30) days after the nomination of the second, or if
either party fails to nominate an arbitrator as set forth herein, an arbitrator shall be appointed
pursuant to the Rules. The award of the arbitrators shall be final and binding upon the parties, and
shall not be subject to any appeal or review. The parties agree that such award may be recognized
and enforced in any court of competent jurisdiction. The parties agree to submit to the personal
jurisdiction of the federal and state courts sitting in Salt Lake City, UT, for the sole purpose of
enforcing this Security Agreement (including, where appropriate, issuing injunctive relief), the
agreement to arbitrate contained herein and any award resulting from arbitration pursuant to this
Section and, to the fullest extent permitted by law, waive any objection which they may have at
any time to the laying of venue of any proceedings brought in such court and any claim that such
proceedings have been brought in an inconvenient forum.

                         (ii)   The Lender and Beneficiary further agree that no claim may be
  brought as a class action, and that the Lender and Beneficiary do not have the right to act, nor
  shall they attempt to act, as a class representative or participate as a member of a class of
  claimants with respect to any claim related to or arising out of this Security Agreement. To the
  extent that this arbitration provision is held unenforceable, the Lender and Beneficiary: (i)
  irrevocably submit to the exclusive jurisdiction of any federal or state court sitting in Salt Lake
  City, UT, in respect of any action or proceeding arising under or related to in any manner
  whatsoever this Security Agreement or the transactions contemplated under this Security
  Agreement, (ii) agree that this Security Agreement and the transactions contemplated by the
  Financing Arrangement shall in all respects be governed by and construed in accordance with the
  laws of the State. of Utah (without reference to conflicts of laws provisions) and (iii) HEREBY
  WAIVE THE RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY ON ANY CLAIM,
  COUNTERCLAIM, SETOFF, DEMAND, ACTION OR CAUSE OF ACTION (I) ARISING
  OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT, OR (II) IN ANY WAY IN
  CONNECTION WITH OR PERTAINING OR RELATED TO OR INCIDENTAL TO ANY
  DEALINGS OF THE PARTIES TO THIS AGREEMENT IN CONNECTION WITH THIS
  SECURITY AGREEMENT, REPRESENTATIONS AND WARRANTIES, AND CONSENT
  OR THE EXERCISE OF ANY PARTY'S RIGHTS AND REMEDIES UNDER THIS
  AGREEMENT OR OTHERWISE, OR THE CONDUCT OR THE RELATIONSHIP OF THE
  PARTIES HERETO, IN ALL OF THE FOREGOING CASES WHETHER NOW EXISTING
  OR HEREAFTER ARISING AND WHETHER SOUNDING IN CONTRACT, TORT OR
  OTHERWISE. The parties hereby agree and acknowledge that this provision is intended to
  encompass any dispute between any party to this Security Agreement and any interested third
  Party.

                          (iii)   In any arbitral proceeding arising under this Security Agreement,
  the parties agree that they will engage in cooperative discovery, to be supervised by the arbitral
  tribunal. In its discretion, the tribunal may order the exchange of documents in the custody or
  control of parties to this Security Agreement, and may order a limited number of party




                                                   8




                                                                                                     WTEM_Poh10001413
        Case 20-12602-BLS           Doc 70-2      Filed 10/26/20      Page 149 of 160




depositions of one (1) day's duration each if requested by the opposing party and if the tribunal
finds that such depositions would contribute to the efficient development of evidence.

               (c)     Attorneys' Fees; Expenses. Beneficiary agrees to pay upon demand all of
Lender's costs and expenses, including Lender's reasonable attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Security Agreement. Lender may
hire or pay someone else to help enforce this Security Agreement, and Beneficiary shall pay the
costs and expenses of such enforcement. Costs and expenses include Lender's reasonable
attorneys' fees and legal expenses whether or not there is a lawsuit, including reasonable
attorneys' fees and legal expenses for bankruptcy proceedings (including efforts to modify or
vacate any automatic stay or injunction), appeals, and any anticipated post judgment collection
services. Beneficiary also shall pay all court costs and such additional fees as may be directed by
the court.

              (d)   Caption Headings. Caption headings in this Security Agreement are for
convenience purposes only and are not to be used to interpret or define the provisions of this
Security Agreement.

          (e)  Governing Law. THIS SECURITY AGREEMENT WILL BE
GOVERNED BY THE LAWS OF THE STATE OF UTAH WITHOUT REGARD TO ITS
CONFLICTS OF LAW PROVISIONS. LENDER HAS ACCEPTED THIS SECURITY
AGREEMENT IN THE STATE OF UTAH.

               (f)    No Waiver by Lender. Lender shall not be deemed to have waived any
rights under this Security Agreement unless such waiver is given in writing and signed by
Lender. No delay or omission on the part of Lender in exercising any right shall operate as a
waiver of such right or any other right. A waiver by Lender of a provision of this Security
Agreement shall not prejudice or constitute a waiver of Lender's right otherwise to demand strict
compliance with that provision or any other provision of this Security Agreement. No prior
waiver by Lender, nor any course of dealing between Lender and Beneficiary, shall constitute a
waiver of any of Lender's rights or of any of Beneficiary's obligations as to any future
transactions. Whenever the consent of Lender is required- under this Security Agreement, the
granting of such consent by Lender in any instance shall not constitute continuing consent to
subsequent instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

               (g)     Notices. All demands, notices and communications hereunder will be in
       writing and will be deemed to have been duly given if personally delivered at, mailed by
       certified mail, return receipt requested, mailed by a nationally recognized overnight
       courier or sent via facsimile or email, to each applicable party at the address specified
       below or, as to any of such parties, at such other address or facsimile number as will be
       designated by such party in a written notice to the other party. Any party may change its
       address for notices under this Security Agreement by giving written notice to the other
       parties, specifying that the purpose of the notice is to change the party's address. For
       notice purposes, Beneficiary agrees to keep Lender informed at all times of Beneficiary's
       current address. Notice shall be provided as follows:



                                                 9




                                                                                                 WTEM_Poh10001414
        Case 20-12602-BLS               Doc 70-2    Filed 10/26/20     Page 150 of 160




               If to the Beneficiary:

               Kimberly Pohl
               553 Undercliff Avenue
               Edge Water, New Jersey 07020
               Telephone:
               Facsimile:

               And

               Allan Pohl
               4444 Woodman Avenue Apartment 38
               Sherman Oaks, California 91423
               Telephone:
               Facsimile:


               If to the Lender:

               Imperial Premium Finance, LLC
               701 Park of Commerce Blvd, Ste 301
               Boca Raton, FL 33487
               Facsimile: 1.561.995.4201

               (h)       Power of Attorney. Beneficiary hereby appoints Lender as its true and
lawful attorney-in-fact, irrevocably, with full power of substitution to do the following: (1) to
demand, collect, receive, receipt for, sue and recover all sums of money or other property which
may now or hereafter become due, owing or payable from the Collateral; (2) to execute, sign and
endorse any and all claims, instruments, receipts, checks, drafts or warrants issued in payment
for the Collateral; (3) to settle or compromise any and all claims arising under the Collateral, and
in the place and stead of Beneficiary, to execute and deliver its release and settlement for the
claim; and (4) to execute and sign any agreements to confirm that ownership of the Collateral has
been changed to a third party and (5) to file any claim or claims or to take any action or institute
or take part in any proceedings, either in its own name or in the name of Beneficiary, or
otherwise, which in the discretion of Lender may seem to be necessary or advisable. The power
of attorney given as security for the Indebtedness, being coupled with an interest, shall be
irrevocable until the Indebtedness is indefeasibly paid in full and otherwise satisfied and
discharged.

                        Severability. If a court of competent jurisdiction finds any provision of
this Security Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or unenforceable as to any other
circumstance, if feasible, the offending provision shall be considered modified so that it becomes
legal, valid and enforceable, if the offending provision cannot be so modified, it shall be
considered deleted from this Security Agreement. Unless otherwise required by law, the validity,
invalidity, or unenforceability of any provision of this Security Agreement shall not affect the
legality, validity or enforceability of any other provision of this Security Agreement.


                                                   10




                                                                                                  WTEM_Poh10001415
         Case 20-12602-BLS           Doc 70-2      Filed 10/26/20       Page 151 of 160




                (1)    Successors and Assigns. Subject to any limitations stated in this Security
Agreement on transfer of Beneficiary's interest, this Security Agreement shall be binding upon
and inure to the benefit of the parties, their successors and assigns. If ownership of the Collateral
becomes vested in a person other than Beneficiary, Lender, without notice to Beneficiary, may
deal with Beneficiary's successors with reference to this Security Agreement and the
Indebtedness by way of forbearance or extension without releasing Beneficiary from the
obligations of this Security Agreement or liability under the Indebtedness.

                (k)    Survival of Representations and Warranties. All representations,
warranties, and   agreements  made by Beneficiary in this Security Agreement shall survive the
execution and delivery of this Security Agreement, shall be continuing in nature, and shall
remain in full force and effect until such time as Trust's Indebtedness shall be paid in full.

              (1)   Time is of the Essence. Time is of the essence in the performance of this
Security Agreement.

         (m)  Waive Jury. ALL PARTIES TO THIS SECURITY AGREEMENT
HEREBY WAIVE THE RIGHT TO ANY JURY TRIAL IN ANY ACTION, PROCEEDING,
OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY.

        11.      DEFINITIONS. The following capitalized words and terms shall have the
following meanings when used in this Security Agreement. Capitalized terms used but not
defined herein shall have the meanings assigned thereto in the Loan Agreement. Unless
specifically stated to the contrary all references to dollar amounts shall mean amounts in lawful
money of the United States of America. Words and terms used in the singular shall include the
plural, and the plural shall include the singular, as the context may require. Words and terms not
otherwise defined in this Security Agreement shall have the meanings attributed to such terms in
the Uniform Commercial Code:

                (a)     Collateral. The word "Collateral" means all of Beneficiary's right, title
and interest in and to all the Collateral as described in Section 2 of this Security Agreement.

                (b)      Event of Default. The words "Event of Default" mean any of the events
of default set forth in Section 8 of this Security Agreement.

            (c)     Guarantor. The word "Guarantor" means any guarantor, surety, or
accommodation party of any or all of the Indebtedness.

              (d)     Guaranty. The word "Guaranty" means any guaranty from Guarantor to
Lender, including without limitation a guaranty of all or part of the Promissory Note.

               (e)     Indebtedness. The word "Indebtedness" means the indebtedness
(including the Obligations) evidenced by the Loan Agreement, or the Related Documents,
including all principal and interest together with all other Indebtedness and costs and expenses




                                                 11




                                                                                                    WTEM_Poh10001416
        Case 20-12602-BLS          Doc 70-2      Filed 10/26/20    Page 152 of 160




for which Trust is responsible under this Security Agreement or under any of the Related
Documents.

              (f)     Lender. The word "Lender" means Imperial Premium Finance, LLC, its
successors and assigns.

               (g)    Life Insurance Policy. The word "Life Insurance Policy" means the Life
Insurance Policy designated in Exhibit A to the Trust Agreement and in the Loan Agreement,
and any applications, riders, endorsements, supplements, amendments and other documents that
modify or otherwise affect the terms and conditions of such Life Insurance Policy, and any and
all proceeds thereof.

               (h)    Related Documents. The words "Related Documents" mean all
promissory notes, credit agreements, loan agreements, guaranties, security agreements, deeds of
trust, security deeds, the Financing Documents and all other instruments, agreements and
documents, whether now or hereafter existing, executed in connection with the Indebtedness.

               (i)    Security Agreement. The words "Security Agreement" mean this
Security Agreement, as amended or modified from time to time, together with all exhibits and
schedules attached hereto from time to time.

              (j)     Trust. The word "Trust" means the Phyllis Pohl Irrevocable Trust.

             (k)      Trust Agreement. The words "Trust Agreement" means the Trust
Agreement between Phyllis Pohl, as grantor, and, Bank of Utah and Thomas J. Mahoney, Jr.,
pursuant to which the Trust is established, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with its terms.

KIMBERLY POHL HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS
SECURITY AGREEMENT AGREES TO ITS TERMS. THIS SECURITY AGREEMENT IS
DATED MARCH 12, 2008.

                                                   BENEFICIARY



                                           Kimberly Pohl

ALLAN POHL HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS
SECURITY AGREEMENT AGREES TO ITS TERMS. THIS SECURITY AGREEMENT IS
DATED MARCH 12, 2008.

                                                   BENEFICIARY


                                    Allan Pohl



                                              12




                                                                                              WTEM_Poh10001417
        Case 20-12602-BLS         Doc 70-2       Filed 10/26/20       Page 153 of 160




for which Trust is responsible under this Security Agreement or under any of the Related
Documents.

              (f)     Lender. The word "Lender" means Imperial Premium Finance, LLC, its
successors and assigns.

               (g)    Life Insurance Policy. The word "Life Insurance Policy" means the Life
Insurance Policy designated in Exhibit A to the Trust Agreement and in the Loan Agreement,
and any applications, riders, endorsements, supplements, amendments and other documents that
modify or otherwise affect the terms and conditions of such Life Insurance Policy, and any and
all proceeds thereof

               (h)    Related Documents. The words "Related Documents" mean all
promissory notes, credit agreements, loan agreements, guaranties, security agreements, deeds of
trust, security deeds, the Financing Documents and all other instruments, agreements and
documents, whether now or hereafter existing, executed in connection with the Indebtedness.

               (1)    Security Agreement. The words "Security Agreement" mean this
Security Agreement, as amended or modified from time to time, together with all exhibits and
schedules attached hereto from time to time.

              (j)     Trust. The word "Trust" means the Phyllis Pohl Irrevocable Trust.

             (k)      Trust Agreement. The words "Trust Agreement" means the Trust
Agreement between Phyllis Pohl, as grantor, and, Bank of Utah and Thomas J. Mahoney, Jr.,
pursuant to which the Trust is established, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with its terms.

KIMBERLY POHL HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS
SECURITY AGREEMENT AGREES TO ITS TERMS. THIS SECURITY AGREEMENT IS
DATED MARCH 12, 2008.

                                                   BENEFICIARY



                                            Kimberly Pohl

ALLAN POHL HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS
SECURITY AGREEMENT AGREES TO ITS TERMS. THIS SECURITY AGREEMENT IS
DATED MARCH 12, 2008.

                                                   BENEE IC       Y


                                    Allan Pohl



                                              12




                                                                                             WTEM_Poh10001418
Case 20-12602-BLS   Doc 70-2    Filed 10/26/20   Page 154 of 160




                       SCHEDULE A

          LOAN APPLICATION AND AGREEMENT




                               13




                                                                   WTEM_Poh10001419
Case 20-12602-BLS   Doc 70-2   Filed 10/26/20   Page 155 of 160




                         Exhibit F



                     Release Agreement
        Case 20-12602-BLS           Doc 70-2      Filed 10/26/20       Page 156 of 160




                   RELEASE AND RELINQUISHMENT AGREEMENT

         This Release and Relinquishment Agreement ( "Agreement") is entered into as of
March 19, 2010 (the "Effective Date") by and between Phyllis Pohl (the "Insured"), Kimberly
Pohl, Allan J. Pohl and Harvey Pohl (each, a "Beneficiary"), the Phyllis Pohl Irrevocable Trust
(the "Trust") and Imperial Premium Finance, LLC, a Florida limited liability company, and its
affiliates, successors and/or assigns and with a principal address at 701 Park of Commerce Blvd.,
Ste. 301, Boca Raton, FL 33487 (the "Lender") (individually a "Party" and collectively the
"Parties"). All capitalized terms not defined herein shall have the meaning ascribed in the Loan
Application & Agreement.

       WHEREAS, Thomas Mahoney, Jr. and Bank of Utah are the Trustees of the Trust (each,
a "Trustee") and are authorized to execute this Agreement on behalf of the Trust;

       WHEREAS, Trust and Lender entered into that certain Loan Application & Agreement
and that certain Promissory Note, dated as of March .12, 2008 (collectively, the "Loan
Agreement"), as well as related documents (the "Loan Documents"), whereby Lender agreed to
provide financing for the premium payments for Lincoln Benefit Life Company Policy #
01N1364514 insuring the life of the Insured (the "Policy");

        WHEREAS, Lender will accept ownership of the Policy in exchange for a release of the
Trust's obligation's to pay the amounts due under the Loan Documents or any other party's
obligation, including, but not limited the Insured's obligation, to pay pursuant to any related
guaranty as further set forth in the terms and conditions herein;

       NOW, THEREFORE, in consideration of the foregoing, the Parties agree as follows:

1.     The Insured, the Beneficiary and the Trust represent and warrant to the Lender that:

       (i)   all representations made in the Loan Documents and signed by the respective
             Parties remain true, complete and correct;
       (ii) neither the Trust, Insured nor Beneficiary have received any notice from any other
             party of any inaccurate statement or misrepresentation, or violation of a term or
             condition, contained in the application made by the Insured for the Policy or any
             violation of any term, condition or provision of the Policy, including without
             limitation, any notice of a rescission or cancellation of the Policy, or a lapse of the
             Policy; and
       (iii) there is no decree, judgment, order, litigation at law or in equity, arbitration
             proceeding or proceeding before or by any commission, agency or other
             administrative or regulatory body or authority pending, or to the knowledge of the
             Trust, Insured or Beneficiary threatened, to which the Trust or the Trustee is a
             party or to which the Policy is subject or which could have an adverse effect on the
             Policy, and there is no basis for any other claim, litigation or proceeding;
       (iv) there is no investigation by any commission, agency or other administrative or
             regulatory body or authority pending, or to the knowledge of the Trust, Insured or




                                                                                                   WTEM_Poh10003625
         Case 20-12602-BLS           Doc 70-2       Filed 10/26/20       Page 157 of 160




             Beneficiary threatened, which is related to the Policy, nor is there any basis for any
             such investigation.

2.     In consideration of the foregoing, the Insured and Beneficiary further represent and
warrant to Lender the following:

       (a)       the Insured and. Beneficiary are competent and have the full legal capacity to
                 perform the relinquishment contemplated herein;
       (b)       the Insured and Beneficiary had the opportunity to consult with and obtain
                 advice and assistance from legal, financial, insurance and tax professionals, and
                 to be represented by counsel prior to and in the execution of this Agreement;
                 and
       (c)       the Insured and Beneficiary have entered into this Agreement freely and
                 voluntarily and without coercion, duress or undue influence.

3.      Following execution of this Agreement, the Trustee shall execute such documents on
behalf of the Trust, including a change of ownership form, as may be necessary to convey legal
and beneficial ownership of the Policy to the Lender or its designee and deliver such documents
to the Lender promptly upon request. Notwithstanding the foregoing, the Trust and the Lender
agree that as a condition to the effectiveness of this Agreement, the Trust agrees to hold record,
but not beneficial, title to the Policy until Lender notifies the Trustee in writing as to transfer of
record ownership. During that time period, in the Lender's sole discretion, the Policy shall
either be offered for sale, assigned or held on behalf of the Lender by the Trust as record owner,
and as directed by Lender in writing. Other than being the record owner, the Trust shall not
exercise any incidences of ownership over the Policy absent the express written consent of the
Lender and shall continue to hold the Policy free and clear of any lien or encumbrance. Within
three (3) business days of the receipt of a written request from the Lender, the Trust agrees to
execute any and all necessary documents required to secure the Lender's interest in the Policy, to
be held in Trust until such time as Lender directs.

4.      In exchange for the Insured and the Beneficiary's agreement to relinquish all interest in
the Trust  and the Policy, Lender hereby releases and covenants not to sue or bring any legal
action against the Trust, the Trustee, Insured or the Beneficiary with regard to any amounts due
under the Loan Documents. Notwithstanding the foregoing, the Insured and Beneficiary
understand all other obligations (i.e., representations and warranties and indemnities for any
breach thereof) under the Loan Documents of the Insured, Beneficiary and Trust remain in full
force and effect.

5.      The Insured and the Beneficiary understand and acknowledge that, as a result of each's
execution of this Agreement, each of the Insured and Beneficiary are relinquishing any and all
right and claim to any proceeds that could be derived from or through the Policy, regardless of
the source, including, but not limited to, from the sale, assignment or holding of the Policy or
from proceeds arising from a death benefit from the Policy, if any.

6.    In addition, the Insured and the Beneficiary, individually and collectively, release and
covenant not to sue or bring any legal action against the Lender or any affiliates and agree to not




                                                                                                     WTEM_Poh10003626
        Case 20-12602-BLS           Doc 70-2      Filed 10/26/20      Page 158 of 160




raise any defenses with regard to any actions taken by the Lender or any affiliates as are
permitted hereunder, including, but not limited to, a release of claim to any proceeds related to
the Policy from whatever source, again including, but not limited, from the sale, assignment or
holding of the Policy or from proceeds arising from a death benefit from the Policy, if any.

7.     The Insured and the Beneficiary have disclosed or caused to be disclosed to Lender all
health and medical information requested by Lender about the Insured, and the Insured and
Beneficiaries have not altered, changed or withheld any health and medical information
requested by Lender about the Insured or failed to disclose the name of any doctor, physician,
hospital or other health care provider or facility that has any health and medical information
requested by Lender about the Insured.

8.     The Insured and the Beneficiary agree to continue to cooperate with Lender and execute
all documents requested in connection with securing the Lender's interest in the Policy,
including but not limited to: (i) the Insured shall continue to provide all updated medical
information when and as requested; and (ii) the Insured and the Beneficiary shall execute all
documents relating to the sale of the Policy immediately upon the receipt of a written request for
execution from Lender.

9.     In addition, the Insured, the Trust and the Beneficiary further agree to waive any and all
applicable notice or timeframe requirements with respect to the relinquishment or any actions
taken by the Lender hereunder.

10.     The Insured, the Beneficiary and the Trust understand and acknowledge that a material
failure to perform by the Insured, the Beneficiary or the Trust or any party hereunder shall be a
breach of this Agreement and each of them acknowledges that the Lender shall be permitted to
pursue any and all legal and equitable remedies under this Agreement and the underlying Loan
Documents as a result of any such material breach.

11.    This Agreement may be executed in multiple counterparts, and via facsimile, each of
which shall be deemed to be an original, but all of which together shall constitute one and the
same instrument.

12.     This Agreement shall be construed and governed in accordance with the laws of the State
of Florida, without regard to conflict of laws principles. The Insured, the Beneficiary and the
Trust agree that the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County,
Florida shall have exclusive jurisdiction to hear and determine any claims or disputes between the
parties arising out of or related to this Agreement, unless federal jurisdiction is available, in
which case the Southern District of Florida, West Palm Beach Division, shall have exclusive
jurisdiction to determine any claims or disputes arising out of or related to this Agreement. The
Insured, the Beneficiary and the Trust expressly submit and consent in advance to such
jurisdiction in any action or suit commenced in such court, and each party hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper venue or forum non
conveniens. IN THE EVENT OF ANY LITIGATION PROCEEDINGS AND TO THE
EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HEREBY KNOWINGLY
AND WILLINGLY WAIVES AND SURRENDERS SUCH PARTY'S RIGHT TO TRIAL




                                                                                                 WTEM_Poh10003627
       Case 20-12602-BLS        Doc 70-2      Filed 10/26/20      Page 159 of 160




BY JURY AND AGREES THAT SUCH LITIGATION SHALL BE TRIED TO A JUDGE
SITTING ALONE AS THE TRIER OF BOTH FACT AND LAW, IN A BENCH TRIAL,
WITHOUT A JURY.


        IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date specified above.

                                        Trust: The Phyllis Pohl Irrevocable
                                               Trust


                                        By:                                 a,/ '
                                               omas j honey, Jr., Trtr ee

                                        By: Bank of Utah, Trustee

                                        Signature:
                                        Print Name:
                                        Title:


                                        Phyllis Pohl

                                        Signature:


                                        Kimberly Pohl

                                        Signature:


                                        Allan J. Pohl

                                        Signature:


                                        Harvey Pohl

                                        Signature:                      V Pi, '


                                        Imperial Premium. Finance, LLC

                                        Signature:
                                        Print Name:/ Pokif",..\
                                                                      (Q9
                                        Title:




                                                                                       WTEM_Poh10003628
     Case 20-12602-BLS         Doc 70-2        Filed 10/26/20       Page 160 of 160




BY JURY AND AGREES THAT SUCH LITIGATION SHALL BE TRIED TO A JUDGE
SITTING ALONE AS THE TRIER OF BOTH FACT AND LAW, IN A BENCH TRIAL,
WITHOUT A JURY.


        IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date specified above.

                                        Trust: The Phyllis Pohl Irrevocable
                                               Trust


                                        By:
                                              Thomas Mahoney, Jr., Trustee

                                        By: Bank of Utah, Trustee

                                        Signature:
                                        Print Name:            Are Feotis
                                        Title:                 Ax       President


                                        Phyllis Pohl

                                        Signature:


                                        Kimberly Pohl

                                        Signature: 6v , -,      p,
                                        Allan J. Pohl

                                        Signature:     MI
                                        Harvey Pohl

                                        Signature: th       ILNIU''\Adt-v fr/UA


                                        Imperial Premium Finance, LLC

                                        Signature:
                                        Print Name:
                                        Title:




                                                                                           WTEM_Poh1000362
